Exhibit 10.1

 

TRANSACTION AGREEMENT

 

by and among

 

FIVE STAR QUALITY CARE, INC.

 

and

 

SENIOR HOUSING PROPERTIES TRUST

 

JUNE 29, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

SECTION 1 DEFINITIONS

 

1

 

 

 

1.1

Definitions

 

1

 

 

 

 

SECTION 2 TRANSACTIONS

 

4

 

 

 

2.1

Sale and Leaseback of FVE Properties

 

4

 

 

 

 

2.2

Pooling Agreements

 

4

 

 

 

 

2.3

Amendment to Villa Valencia Management Agreement

 

4

 

 

 

 

SECTION 3 CONDITIONS TO TRANSACTIONS

 

5

 

 

 

3.1

Transaction Documents

 

5

 

 

 

 

3.2

Representations

 

5

 

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

5

 

 

 

4.1

FVE Representations and Warranties

 

5

 

 

 

 

4.2

SNH Representations and Warranties

 

6

 

 

 

 

SECTION 5 ADDITIONAL AGREEMENTS

 

8

 

 

 

5.1

Repooling of Leases

 

8

 

 

 

 

SECTION 6 MISCELLANEOUS

 

9

 

 

 

6.1

Disputes

 

9

 

 

 

 

6.2

Confidentiality

 

11

 

 

 

 

6.3

Publicity

 

11

 

 

 

 

6.4

Notices

 

11

 

 

 

 

6.5

Waivers, Etc

 

13

 

 

 

 

6.6

Assignment, Successors and Assigns; Third Party Beneficiaries

 

13

 

 

 

 

6.7

Severability

 

13

 

 

 

 

6.8

Counterparts, Etc

 

14

 

 

 

 

6.9

Governing Law

 

14

 

 

 

 

6.10

Expenses

 

14

 

 

 

 

6.11

Section and Other Headings; Interpretation

 

14

 

 

 

 

6.12

SNH NON-LIABILITY OF TRUSTEES

 

14

 

 

 

 

6.13

Entire Agreement

 

15

 

 

 

 

6.14

Survival

 

15

 

i

--------------------------------------------------------------------------------


 

Exhibit and Schedule List

 

 

 

Exhibit A – Form of Purchase Agreement

 

Exhibit B – Form of New Lease

 

Exhibit C – Form of New Guaranty

 

Exhibit D – Form of Security Agreement

 

Exhibit E – Form of Sublease

 

Exhibit F – Form of Subtenant Guaranty

 

Exhibit G – Form of Subtenant Security Agreement

 

Exhibit H – Form of Pooling Agreement

 

Exhibit I – Form of Villa Valencia Amendment

 

 

 

Schedule 1 – Existing Leases

 

Schedule 2 – Existing Pooling Agreements

 

Schedule 3 – FVE Properties

 

Schedule 4 – Subtenant and Subleases

 

Schedule 5 – Pooling Agreements

 

 

ii

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT

 

THIS TRANSACTION AGREEMENT is made June 29, 2016, by and among Five Star Quality
Care, Inc., a Maryland corporation (“FVE”), on behalf of itself and its
subsidiaries, and Senior Housing Properties Trust, a Maryland real estate
investment trust (“SNH”), on behalf of itself and its subsidiaries.

 

PRELIMINARY STATEMENTS

 

SNH and FVE are parties to various leases, management agreements and pooling
agreements (the “Existing Arrangements”).

 

FVE owns the real properties and improvements thereon comprising the FVE
Properties (as defined below), which it currently operates through its
subsidiaries as senior living facilities.

 

SNH and FVE wish to amend certain terms of the Existing Arrangements and enter
into a sale and leaseback transaction with respect to the FVE Properties.

 

NOW, THEREFORE, it is agreed:

 

SECTION 1
DEFINITIONS

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth below:

 

(1)                                 “AAA”: the meaning given in Section 6.1.

 

(2)                                 “Agreement”: this Transaction Agreement,
together with the Schedules and Exhibits hereto, as amended in accordance with
the terms hereof.

 

(3)                                 “Arbitration Award”: the meaning given in
Section 6.1.

 

(4)                                 “Business Day”: any day other than Saturday,
Sunday, or any other day on which banking institutions in The Commonwealth of
Massachusetts are authorized by law or executive action to close.

 

(5)                                 “Closing” and “Closing Date”: the meanings
given therefor in the Purchase Agreement.

 

(6)                                 “Disputes”: the meaning given in
Section 6.1.

 

(7)                                 “Effective Date”: the effective date set
forth in the Pooling Agreements.

 

(8)                                 “Entity”: any corporation, general or
limited partnership, limited liability company or partnership, stock company or
association, joint venture, association, company, trust, bank, trust company,
land trust, business trust, real estate investment trust, cooperative, any
government or agency, authority or political subdivision thereof or any other
entity.

 

--------------------------------------------------------------------------------


 

(9)                                 “Existing Arrangements”: the meaning given
in the preliminary statements to this Agreement.

 

(10)                          “Existing Leases”: the Leases identified on
Schedule 1.

 

(11)                          “Existing Pooling Agreements”: the Pooling
Agreements identified on Schedule 2.

 

(12)                          “Facility”: a senior living facility operated on a
Property.

 

(13)                          “FVE”: the meaning given in the preamble to this
Agreement.

 

(14)                          “FVE Managers”: FVE Managers, Inc., a Maryland
corporation.

 

(15)                          “FVE Parties”: FVE and the subsidiaries of FVE
that are a party to a Transaction Document.

 

(16)                          “FVE Properties”: the real properties and
improvements thereon identified on Schedule 3.

 

(17)                          “FVE Sellers”: the Subtenants and Five Star
Quality Care - OBX Owner, LLC.

 

(18)                          “Guaranty”: a guaranty agreement by FVE pursuant
to which FVE guarantees the payment and performance obligations of the Tenant
under a Lease.

 

(19)                          “Landlord”: the SNH subsidiary that is the
landlord under a Lease.

 

(20)                          “Lease Repooling”: the meaning given in
Section 5.1.

 

(21)                          “Leases”: the Existing Leases, the New Lease and
any other leases entered into between SNH or a subsidiary of SNH and FVE or a
subsidiary of FVE.

 

(22)                          “Management Agreements”: the management agreements
by and between a TRS and FVE Managers in effect from time to time.

 

(23)                          “New Guaranty”: a Guaranty in the form of
Exhibit C made by FVE in favor of the SNH Purchaser as Landlord under the New
Lease pursuant to which FVE guarantees the payment and performance of the
obligations of the New Tenant under the New Lease.

 

(24)                          “New Lease”: the Lease in the form of Exhibit B.

 

(25)                          “New Tenant”: the meaning given in Section 2.1.

 

(26)                          “Person”: any individual or Entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
Person where the context so admits.

 

2

--------------------------------------------------------------------------------


 

(27)                          “Pooling Agreements”: the meaning given in
Section 2.2.

 

(28)                          “Properties”: the real properties and improvements
thereon owned by SNH or a subsidiary of SNH and which are either leased to or
managed by FVE or a subsidiary of FVE as senior living facilities; and shall
include the FVE Properties upon consummation of the transactions contemplated by
the Purchase Agreement.

 

(29)                          “Purchase Agreement”: the Purchase and Sale
Agreement in the form of Exhibit A.

 

(30)                          “Purchase Price”: $112,350,000.

 

(31)                          “Rules”: the meaning given in Section 6.1.

 

(32)                          “Security Agreement”: a security agreement in the
form of Exhibit D made by the New Tenant in favor of the Landlord under the New
Lease as security for the payment and performance of each obligation and
liability of the New Tenant under the New Lease.

 

(33)                          “SNH”: the meaning given in the preamble to this
Agreement.

 

(34)                          “SNH Parties”: SNH and the subsidiaries of SNH
that are a party to a Transaction Document.

 

(35)                          “SNH Purchaser”: SNH or its affiliate designated
pursuant to Section 8.6 of the Purchase Agreement.

 

(36)                          “Sublease”: a sublease agreement in the form of
Exhibit E pursuant to which a Subtenant subleases a FVE Property.

 

(37)                          “Subtenant”: the subsidiaries of FVE set forth on
Schedule 4.

 

(38)                          “Subtenant Guaranty”: a guaranty in the form of
Exhibit F pursuant to which the Subtenants guarantee the obligations of the New
Tenant under the New Lease.

 

(39)                          “Subtenant Security Agreement”: a security
agreement in the form of Exhibit G made by Subtenants to secure their
obligations under the Subtenant Guaranty.

 

(40)                          “Tenant”: the subsidiary of FVE which is the
tenant under a Lease.

 

(41)                          “Transaction Documents”: this Agreement, the
Purchase Agreement, the Pooling Agreements, the Villa Valencia Amendment, the
New Lease, the New Guaranty, the Security Agreement, the Subleases, the
Subtenant Guaranty, the Subtenant Security Agreement and all other documents
executed in connection therewith or the Closing.

 

(42)                          “TRS”: the subsidiary of SNH which is a tenant
under a TRS Lease.

 

(43)                          “TRS Lease”: a lease pursuant to which SNH or a
subsidiary of SNH leases a Property to another SNH subsidiary.

 

3

--------------------------------------------------------------------------------


 

(44)                          “Villa Valencia Amendment”: the meaning given in
Section 2.3.

 

SECTION 2
TRANSACTIONS

 

On the Closing Date, the parties will enter into and consummate the transactions
contemplated by the Transaction Documents, including without limitation, the
following:

 

2.1                               Sale and Leaseback of FVE Properties.  On the
terms and conditions of this Agreement and the other Transaction Documents, on
the Closing Date, in consideration of the payment by SNH Purchaser to FVE
Sellers of the Purchase Price, FVE Sellers shall simultaneously convey the FVE
Properties to SNH Purchaser and upon the conveyance of FVE Properties to SNH
Purchaser, a subsidiary of FVE designated by FVE (the “New Tenant”) and SNH
Purchaser or a subsidiary of SNH Purchaser designated by SNH will enter into the
New Lease, and the New Tenant will sublease the FVE Properties to the Subtenants
as set forth on Schedule 4.

 

2.2                               Pooling Agreements.  On the terms and
conditions contemplated by the Transaction Documents,

 

(1)                                 on the Closing Date, the TRSes and FVE
Managers will enter into new Pooling Agreements with respect to the Facilities
set forth on Schedule 5 in the form of Exhibit H (the “Pooling Agreements”). 
Pursuant to the Pooling Agreements, the working capital and revenues from the
operations of the Facilities will be pooled as set forth on Schedule 5; and

 

(2)                                 the Existing Pooling Agreements will
terminate as of the Effective Date and upon termination of the Existing Pooling
Agreements, no further payments (including amounts accrued and unpaid in respect
to the “Aggregate TRS Priority Return” and “Aggregate Incentive Fee” under the
Existing Pooling Agreements) will be due under such Existing Pooling Agreements,
other than adjustments to the amounts payable in respect of  “Aggregate Base
Fee” and “Aggregate TRS Priority Return” for periods prior to the Effective Date
as contemplated by Section 3.02 of the Existing Pooling Agreements.  To the
extent any payments of “Aggregate Base Fee” or “Aggregate TRS Priority Return”
have been made under an Existing Pooling Agreement with respect to a period
commencing on or after the Effective Date, such amounts shall be allocated among
the applicable Facilities and applied to the TRSes’ obligation to make payments
of “Aggregate Base Fee” and “Aggregate Priority Return” under the applicable
Pooling Agreement.

 

2.3                               Amendment to Villa Valencia Management
Agreement.  On the terms and conditions contemplated by the Transaction
Documents, SNH SE Tenant TRS, Inc. and FVE Managers will enter into an amendment
to the Management Agreement with respect to the Facility known as Villa Valencia
and located at 24552 Paseo de Valencia, Laguna Hills, California, in the form of
Exhibit I pursuant to which the “SNH TRS Priority Return” under such Management
Agreement is amended to equal (a) Three Million Six Hundred Ten Thousand and

 

4

--------------------------------------------------------------------------------


 

00/100 Dollars ($3,610,000.00) per year, plus (b) seven percent (7%) of the
capital expenditures funded by SNH SE Tenant TRS, Inc. for such Facility since
December 31, 2015 (the “Villa Valencia Amendment”).

 

SECTION 3
CONDITIONS TO TRANSACTIONS

 

The obligation of the parties to consummate any of the transactions described in
Section 2 is subject to the satisfaction of the following conditions on the
Closing Date:

 

3.1                               Transaction Documents.  All Transaction
Documents shall have been entered into and any applicable conditions therein
satisfied or waived by the party entitled to do so thereunder.

 

3.2                               Representations.  With respect to the FVE
Parties, all representations and warranties of the SNH Parties in the
Transaction Documents shall be true, correct and complete in all material
respects (or in all respects to the extent qualified by materiality) on and as
of the Closing Date, and the SNH Parties shall have performed in all material
respects all covenants and obligations required to be performed by them under
the Transaction Documents on or before the Closing Date; and, with respect to
the SNH Parties, all representations and warranties of the FVE Parties in the
Transaction Documents shall be true, correct and complete in all material
respects (or in all respects to the extent qualified by materiality) on and as
of the Closing Date, and the FVE Parties shall have performed in all material
respects all covenants and obligations required to be performed by them under
the Transaction Documents on or before the Closing Date.

 

SECTION 4
REPRESENTATIONS AND WARRANTIES

 

4.1                               FVE Representations and Warranties.  FVE
represents and warrants to SNH that:

 

(1)                                 Organization.  Each FVE Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization or formation and has the requisite power and
authority under the laws of such State and its organization documents to conduct
its business as now being conducted, to own, operate and lease its properties
and assets, and to enter into and perform its obligations under the Transaction
Documents and consummate the transactions contemplated by the Transaction
Documents.

 

(2)                                 Authorization.  The execution and delivery
by the FVE Parties of the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary trust, corporate or limited liability company, as applicable,
action.  Each of the Transaction Documents, upon execution and delivery by a FVE
Party, will be duly and validly executed by such FVE Party and will constitute
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforcement may be subject to (a) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to creditors’ rights generally, (b) general principles of equity

 

5

--------------------------------------------------------------------------------


 

(whether applied in a proceeding at law or in equity) and (c) any implied
covenant of good faith and fair dealing.

 

(3)                                 No Violation.  The execution and delivery by
the FVE Parties of the Transaction Documents does not, and the consummation of
the transactions contemplated by the Transaction Documents will not,
(a) conflict with, or result in any violation of or default under, any provision
of any FVE Party’s organization documents; (b) conflict with or result in any
violation of or default under, any law or judgment applicable to any FVE Party,
or to which any of their properties are subject; or (c) conflict with, or, with
or without notice or the lapse of time, result in a breach, termination (or
right of termination) or violation of or default under the terms of any
agreement, contract, indenture or other instrument to which any FVE Party is a
party or subject, or to which any of their properties are subject, except, with
respect to the foregoing clauses (b) and (c), as would not have a material
adverse effect on any FVE Party or impair or delay the consummation of the
transactions contemplated by the Transaction Documents.

 

(4)                                 Approvals.  The execution and delivery by
the FVE Parties of the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents do not require the
consent, approval, order, or authorization of any person under any agreement,
contract, indenture or other instrument or applicable laws to which any FVE
Party is a party or to which any FVE Party or any of their properties are
subject, except for any such consent, approval, order or authorization the
failure of which to receive would not have a material adverse effect on any FVE
Party or impair or delay the consummation of the transactions contemplated by
the Transaction Documents.  No declaration, filing or registration with any
governmental entity is required by any FVE Party in connection with the
execution and delivery by the FVE Parties of the Transaction Documents or the
consummation of the transactions contemplated by the Transaction Documents,
except for filings required under securities laws, and except for any such
declaration, filing or registration the failure of which to file would not have
a material adverse effect on any FVE Party or impair or delay the consummation
of the transactions contemplated by the Transaction Documents.

 

(5)                                 Litigation.  No investigation, action or
proceeding is pending and, to FVE’s knowledge, no action or proceeding is
threatened and no investigation looking toward such an action or proceeding has
begun, in respect of FVE or any of its subsidiaries which (a) questions the
validity of any of the Transaction Documents or any action taken or to be taken
pursuant thereto, (b) will result in any material adverse change in the
business, operation, affairs or condition of any FVE Party or any of their
properties or assets, (c) will result in or subject any properties or assets of
any FVE Party to a material liability, or (d) involves condemnation or eminent
domain proceedings against any properties or assets of any FVE Party.

 

4.2                               SNH Representations and Warranties.  SNH
represents and warrants to FVE that:

 

(1)                                 Organization.  Each SNH Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and with requisite power and authority under the
laws of such State and its organization documents to conduct its

 

6

--------------------------------------------------------------------------------


 

business as it is now being conducted and to own, operate or lease its
properties and assets and to execute and deliver the Transaction Documents to
which it is a party and to perform its obligations thereunder and consummate the
transactions contemplated by the Transaction Documents.

 

(2)                                 Authorization.  The execution and delivery
by the SNH Parties of the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary trust, corporate or limited liability company, as applicable,
action.  Each of the Transaction Documents, upon execution and delivery by an
SNH Party, will be duly and validly executed by such SNH Party and will
constitute its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other similar laws relating to creditors’ rights generally, (b) general
principles of equity (whether applied in a proceeding at law or in equity) and
(c) any implied covenant of good faith and fair dealing.

 

(3)                                 No Violation.  The execution and delivery of
the Transaction Documents by the SNH Parties does not, and the consummation of
the transactions contemplated by the Transaction Documents will not,
(a) conflict with, or result in any violation of or default under, any provision
of any SNH Party’s organization documents; (b) conflict with, or result in any
violation of or default under, any law or judgment applicable to any SNH Party
or to which any of their properties are subject; or (c) conflict with, or, with
or without notice or the lapse of time, result in a breach, termination (or
right of termination) or violation of or default under the terms of any
agreement, contract, indenture or other instrument to which any SNH Party is a
party or subject or to which any of their properties are subject, except, with
respect to the foregoing clauses (b) and (c), as would not have a material
adverse effect on any SNH Party or impair or delay the consummation of the
transactions contemplated by the Transaction Documents.

 

(4)                                 Approvals.  The execution and delivery by
the SNH Parties of the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents do not require the
consent, approval, order, or authorization of any person under any agreement,
contract, indenture or other instrument or applicable laws to which any SNH
Party is a party or which any SNH Party or any of their properties are subject,
except for any such consent, approval, order or authorization the failure of
which to receive would not have a material adverse effect on any SNH Party or
impair or delay the consummation of the transactions contemplated by the
Transaction Documents.  No declaration, filing or registration with any
governmental entity is required by any SNH Party in connection with the
execution and delivery of the Transaction Documents by the SNH Parties and the
consummation of the transactions contemplated by the Transaction Documents,
except for filings required under securities laws, and except for any such
declaration, filing or registration the failure of which to file would not have
a material adverse effect on any SNH Party or impair or delay the consummation
of the transactions contemplated by the Transaction Documents.

 

7

--------------------------------------------------------------------------------


 

(5)                                 Litigation.  No investigation, action or
proceeding is pending and, to SNH’s knowledge, no action or proceeding is
threatened and no investigation looking toward such an action or proceeding has
begun, in respect of SNH or any of its subsidiaries which questions the validity
of the Transaction Documents or any action taken or to be taken pursuant
thereto.

 

SECTION 5
ADDITIONAL AGREEMENTS

 

5.1                               Repooling of Leases.  Notwithstanding anything
in the New Lease to the contrary, but subject to SNH providing not less than
thirty (30) days prior written notice to FVE, SNH or its subsidiaries shall have
the right from time to time in connection with a financing or other capital
raising transaction (1) to terminate the term of the New Lease with respect to
one or more of the FVE Properties leased thereunder and contemporaneously lease
such FVE Properties back to the New Tenant or an affiliate of New Tenant
designated by FVE under another Lease or one or more new Lease(s) or (2) to add
Properties whose term under another Lease has expired or otherwise been
terminated to the New Lease (each, a “Lease Repooling”), all as determined by
SNH, provided that (a) the aggregate per annum minimum rent, additional rent,
impositions and other charges then payable by FVE or its subsidiaries under all
Leases (including any new Lease(s)) shall not be increased as a result of such
Lease Repooling, (b) with respect to a Lease Repooling under clause (2) above,
other than with respect to Properties currently permitted to be subject to a
Lease Repooling under the terms of another existing Lease, SNH shall have
obtained the prior written consent of FVE (which consent shall not be
unreasonably withheld or delayed), (c) the terms and provisions of any new Lease
(or amendments to any existing Lease, as applicable) entered into pursuant to
this Section 5.1 shall be on substantially the same terms and provisions as the
corresponding provisions of the existing Lease applicable to such Property in
all material respects; provided, further, a change to the length of the term of
the Lease for a particular Property by not more than two (2) years as a result
of a Lease Repooling of such Property from an existing Lease to another Lease
shall not be considered a material change; and (d) SNH pays or reimburses FVE
for its reasonable out-of-pocket costs and expenses associated with any such
Lease Repooling.  With the prior written consent of FVE, which consent shall not
be unreasonably withheld or delayed, SNH or its subsidiaries may also engage in
a Lease Repooling with respect to Properties leased under any of the other
Lease(s), subject to SNH’s compliance with the terms and provisions of this
Section 5.1 with respect to each Lease Repooling.  Each Party agrees to execute
and deliver such documentation as the other party may reasonably request in
connection with a Lease Repooling, including, without limitation, a new Lease,
any amendments to a Lease, and a Guaranty from FVE or a confirmation from FVE
that its existing Guaranty applies to any amended or new Lease.  Nothing in this
Agreement shall, however, affect any rights that SNH or its subsidiaries may
have to engage in a Lease Repooling under the express terms of a Lease now or
hereafter in effect.

 

8

--------------------------------------------------------------------------------


 

SECTION 6
MISCELLANEOUS

 

6.1          Disputes.  Notwithstanding anything in the Existing Arrangements to
the contrary, the parties agree:

 

(1)           Disputes.  Any disputes, claims or controversies between the
parties (a) arising out of or relating to the Existing Arrangements, the
Transaction Documents or the transactions contemplated thereby, or (b) brought
by or on behalf of any shareholder of any party or a direct or indirect parent
of a party (which, for purposes of this Section 6.1, shall mean any shareholder
of record or any beneficial owner of shares of any party, or any former
shareholder of record or beneficial owner of shares of any party), either on
his, her or its own behalf, on behalf of any party or on behalf of any series or
class of shares of any party or shareholders of any party against any party or
any member, trustee, officer, manager (including The RMR Group LLC or its
successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of the Existing Arrangements or the Transaction
Documents, including this arbitration provision, or the declarations of trust,
limited liability company agreements, charters, bylaws or other governing
documents of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 6.1.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those individuals or entities and any party.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.  For purposes of this Section 6.1, the term “party”
shall include any direct or indirect parent of a party.

 

(2)           Selection of Arbitrators.  There shall be three (3) arbitrators. 
If there are only two (2) parties to the Dispute, each party shall select one
arbitrator within fifteen (15) days after receipt of a demand for arbitration. 
Such arbitrators may be affiliated or interested persons of such parties.  If
there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, shall each select, by the vote of
a majority of the claimants or the respondents, as the case may be, one
arbitrator within fifteen (15) days after receipt of a demand for arbitration. 
Such arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be.  If either a claimant (or all claimants) or a
respondent (or all respondents) fail to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request the AAA to provide
a list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any party) and the party
(or parties) that failed to timely appoint an arbitrator shall have ten
(10) days from the date the AAA provides such list to select one of the three
(3) arbitrators proposed by AAA.  If such party (or parties) fail to select such
arbitrator by such time, the party (or parties) who have appointed the first
arbitrator shall then have ten

 

9

--------------------------------------------------------------------------------


 

(10) days to select one of the three (3) arbitrators proposed by AAA to be the
second arbitrator; and, if he/they should fail to select such arbitrator by such
time, the AAA shall select, within fifteen (15) days thereafter, one of the
three (3) arbitrators it had proposed as the second arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

(3)           Location of Arbitration.  The place of arbitration shall be
Boston, Massachusetts unless otherwise agreed by the parties.

 

(4)           Scope of Discovery.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

(5)           Arbitration Award.  In rendering an award or decision (the
“Arbitration Award”), the arbitrators shall be required to follow the laws of
the State of Maryland.  Any arbitration proceedings or Arbitration Award
rendered hereunder and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

(6)           Costs.  Except to the extent expressly provided by this Agreement
or as otherwise agreed by the parties, each party involved in a Dispute shall
bear its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of a party’s award to the claimant or the claimant’s
attorneys.  Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(7)           Final Judgment.  An Arbitration Award shall be final and binding
upon the parties thereto and shall be the sole and exclusive remedy between such
parties relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Arbitration Award
may be entered in any court having jurisdiction.  To the fullest extent
permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued

 

10

--------------------------------------------------------------------------------


 

hereunder and except for actions seeking interim or other provisional relief in
aid of arbitration proceedings in any court of competent jurisdiction.

 

(8)           Payment.  Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of the Arbitration Award or
such other date as the Arbitration Award may provide.

 

(9)           Intended Beneficiaries.  This Section 6.1 is intended to benefit
and be enforceable by the shareholders, members, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
successor), agents or employees of any party and the parties and shall be
binding on the shareholders of any party and the parties, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

6.2          Confidentiality.  Each party shall use commercially reasonable
efforts to maintain the confidentiality of any information concerning the
parties or any subsidiary of another party provided to or discovered by it or
its representatives as a result of the transaction contemplated by the
Transaction Documents and which is not otherwise available on a nonconfidential
basis to such party and shall not (except as may otherwise be required by
applicable law or the rules and regulations of the National Association of
Securities Dealers Automated Quotations System, the New York Stock Exchange or
the American Stock Exchange) disclose such information, subject to the
provisions of this Section, to anyone other those persons who have a need to
know such information in connection with the conduct of such party’s business,
including its attorneys, accountants and other representatives and agents or
during the course of or in connection with any litigation or other action,
arbitration, investigation or other proceeding based upon or in connection with
the subject matter of this Agreement or the transactions contemplated hereby.

 

6.3          Publicity.  The parties agree that, except as required by
applicable law (including, without limitation, the rules and regulations of the
National Association of Securities Dealers, the New York Stock Exchange, the
American Stock Exchange or the Securities and Exchange Commission), no party
shall, with respect to this Agreement and the transactions contemplated hereby,
contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated hereby to any third party
without the consent of the other party, which consent shall not be unreasonably
withheld or delayed.  No FVE Party shall trade in the securities of any SNH
Party or any of their affiliates, and no SNH Party shall trade in the securities
of any FVE Party or any of their affiliates, until a public announcement of the
transactions contemplated by this Agreement has been made.  No party shall
record this Agreement or any notice thereof.

 

6.4          Notices.

 

(1)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
electronic

 

11

--------------------------------------------------------------------------------


 

confirmation of delivery sent by the sender’s machine or computer, in the case
of a notice by telecopier or electronic mail, and, in all other cases, upon the
date of receipt or refusal, except that whenever under this Agreement a notice
is either received on a day which is not a Business Day or is required to be
delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(2)           All such notices shall be addressed,

 

if to any FVE Party, to:

 

Five Star Quality Care, Inc.
400 Centre Street
Newton, Massachusetts 02458
Attn:  Mr. Bruce J. Mackey Jr.
Telecopier No. (617) 796-8385
E-Mail:  bmackey@5ssl.com

 

with a copy to:

 

Ropes & Gray LLP
Prudential Tower

 

800 Boylston Street

 

Boston, Massachusetts 02199-3600 
Attn:  Nancy E. Forbes
Telecopier No. (617) 235-0004
E-Mail:  nancy.forbes@ropesgray.com

 

12

--------------------------------------------------------------------------------


 

If to any SNH Party, to:

 

Senior Housing Properties Trust
Two Newton Place
255 Washington Street
Newton, Massachusetts  02458
Attn:  Mr. David J. Hegarty
Telecopier No. (617) 796-8349
E-Mail:  dhegarty@rmrgroup.com

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nicole Rives
Telecopier No. (617) 338-2880
E-Mail:  nrives@sandw.com

 

(3)           By notice given as herein provided, the parties and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other Parties of such notice.

 

6.5          Waivers, Etc.  No provision of this Agreement may be waived except
by a written instrument signed by the party waiving compliance. No waiver by any
party hereto of any of the requirements hereof or of any of such party’s rights
hereunder shall release the other parties from full performance of their
remaining obligations stated herein. No failure to exercise or delay in
exercising on the part of any party hereto any right, power or privilege of such
party shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege by such party. 
This Agreement may not be amended, nor shall any waiver, change, modification,
consent or discharge be effected, except by an instrument in writing executed by
or on behalf of the party against whom enforcement of any amendment, waiver,
change, modification, consent or discharge is sought.

 

6.6          Assignment, Successors and Assigns; Third Party Beneficiaries. 
This Agreement and all rights and obligations hereunder shall not be assignable
by any party without the written consent of the other parties, except to a
successor to such party by merger or consolidation or an assignee of
substantially all of the assets of such party. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other Person.

 

6.7          Severability.  If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any

 

13

--------------------------------------------------------------------------------


 

provision with any constitution or statute or rule of public policy or for any
other reason, such circumstance shall not have the effect of rendering the
provision or provisions in question invalid, inoperative or unenforceable in any
other jurisdiction or in any other case or circumstance or of rendering any
other provision or provisions herein contained invalid, inoperative or
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative or unenforceable provision had never been
contained herein and such provision reformed so that it would be valid,
operative and enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

6.8          Counterparts, Etc.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the parties hereto.

 

6.9          Governing Law.  This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts applicable to contracts between residents of Massachusetts which
are to be performed entirely within Massachusetts subject to the provisions of
Section 6.1.

 

6.10        Expenses.  All out-of-pocket fees and expenses (excluding attorneys’
fees) incurred by any of the SNH Parties in connection with the negotiation and
execution of the Transaction Documents and the consummation of the transactions
contemplated by this Agreement shall be paid by FVE Parties, and paid whether or
not the transaction is consummated, including, without limitation, all title and
survey charges, transfer taxes, recording fees and consultant fees (including,
without limitation, in connection with conducting due diligence with respect to
the FVE Properties).    The SNH Parties shall each bear their own attorneys’
fees, and the FVE Parties shall each bear all of their own fees and expenses
(including attorneys’ fees), incurred by any of them in connection with the
Transaction Documents and the consummation of the transactions contemplated
thereby.

 

6.11        Section and Other Headings; Interpretation.  The headings contained
in this Agreement are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Agreement.  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement; and Section, subsection, Schedule and Exhibit references are to
this Agreement, unless otherwise specified. The singular and plural use of a
defined term shall have the correlative meaning.  The words “including” and
“include” shall be deemed to be followed by the words “without limitation.”

 

6.12        SNH NON-LIABILITY OF TRUSTEES.  THE AMENDED AND RESTATED DECLARATION
OF TRUST ESTABLISHING SNH, DATED SEPTEMBER 20, 1999, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF

 

14

--------------------------------------------------------------------------------


 

ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SNH SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SNH.  ALL PERSONS
DEALING WITH SNH IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF SNH FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

6.13        Entire Agreement.  This Agreement and the other Transaction
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all previous contracts and
understandings between the parties with respect to the subject matter hereof and
thereof.  Accordingly, except as otherwise expressly provided in a Transaction
Document, in the event of any conflict between the provisions of a Transaction
Document and an Existing Arrangement, the provisions of such Transaction
Document shall control, and the provisions of the Existing Arrangement shall be
deemed amended as required to give effect to such provisions of the Transaction
Documents.  Except as amended or terminated as provided in a Transaction
Document, all other terms and conditions of the Existing Arrangements shall
remain in full force and effect.

 

6.14        Survival.  The provisions of Section 2.2, Section 5, and this
Section 6 shall survive the Closing Date.  The representations of FVE in
Sections 4.1(1) and 4.1(2) and of SNH in Section 4.2(1) and 4.2(2) shall survive
the Closing Date indefinitely and all other representations and warranties of
the parties set forth in a Transaction Document shall survive the Closing Date
for a period of one (1) year unless a longer period for survival is otherwise
specified in the applicable Transaction Document.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

SNH PARTIES:

SENIOR HOUSING PROPERTIES TRUST, on behalf of
itself and its subsidiaries

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President

 

 

 

 

 

 

FVE PARTIES:

FIVE STAR QUALITY CARE, INC., on behalf of itself
and its subsidiaries

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PURCHASE AGREEMENT

 

Please refer to Exhibit 10.2 to this Current Report on Form 8-K.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NEW LEASE

 

Please refer to Exhibit 10.3 to this Current Report on Form 8-K.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NEW GUARANTY

 

Please refer to Exhibit 10.4 to this Current Report on Form 8-K.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

TENANT SECURITY AGREEMENT

(LEASE NO. 5)

 

THIS TENANT SECURITY AGREEMENT (this “Agreement”) is entered into as of this
29th day of June, 2016 by and among FIVE STAR QUALITY CARE TRUST, a Maryland
statutory trust (“Tenant”), and SNH/LTA PROPERTIES TRUST, a Maryland real estate
investment trust (together with its successors and assigns, collectively, the
“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Party and Tenant are parties to that certain Lease
Agreement of even date herewith (as the same may be amended, modified or
supplemented from time to time, “Lease No. 5”); and

 

WHEREAS, pursuant to Lease No. 5, Tenant is required to grant to the Secured
Party a first priority and perfected lien and security interest in certain
collateral related to the properties demised under Lease No. 5, subject to and
upon the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Tenant and the Secured Party hereby agree as
follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below.  Except as otherwise defined, terms defined
in the Uniform Commercial Code and used herein without definition shall have the
meanings given such terms in the Uniform Commercial Code.

 

“Affiliated Person” shall have the meaning given such term in Lease No. 5.

 

“Business Day” shall have the meaning given such term in Lease No. 5.

 

“Collateral” shall mean all of Tenant’s right, title and interest in and under
or arising out of all and any personal property, intangibles and fixtures of any
type or description (other than Excluded Collateral), wherever located and now
existing or hereafter arising, or which constitute or arise from the operation,
maintenance or repair of the Leased Property or any portion thereof, together
with any and all additions and accessions thereto and replacements, products,
proceeds (including, without limitation, proceeds of insurance) and supporting
obligations thereof, including, but not limited to, the following:

 

(a)                                 all goods, including, without limitation,
all Equipment; and

 

(b)                                 all General Intangibles; and

 

(c)                                  all other personal property or fixtures of
any nature whatsoever which relate to the operation, maintenance or repair of
the Leased Property, or any portion thereof, and all property from time to time
described in any financing statement authorized by Tenant naming the Secured
Party as secured party; and

 

(d)                                 all claims, rights, powers or privileges and
remedies relating to the foregoing or arising in connection therewith,
including, without limitation, all Licenses and

 

--------------------------------------------------------------------------------


 

Permits which Tenant legally may grant a security interest in, rights to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
waiver or approval; all liens, security, guaranties, endorsements, warranties
and indemnities and all insurance, eminent domain and condemnation awards and
claims therefor relating thereto or arising in connection therewith; all rights
to property forming the subject matter of any of the foregoing, including,
without limitation, rights to stoppage in transit and rights to returned or
repossessed property; all writings relating to the foregoing or arising in
connection therewith; and

 

(e)                                  all contract rights, general intangibles
and other property rights of any nature whatsoever arising out of or in
connection with any of the foregoing (other than Excluded Collateral),
including, without limitation, payments due or to become due, whether as
repayments, reimbursements, contractual obligations, indemnities, damages or
otherwise.

 

“Equipment” shall mean all buildings, structures, improvements, fixtures and
items of machinery, equipment and other tangible personal property which
constitute, arise from or relate to the operation, maintenance or repair of the
Leased Property or any portion thereof, together with all repairs, replacements,
improvements, substitutions, extensions or renewals thereof or additions
thereto, all parts, additions and accessories incorporated therein or affixed
thereto, and all “equipment” as such term is defined in the Uniform Commercial
Code, and all cash and non-cash proceeds therefrom.

 

“Event of Default” shall have the meaning given such term in Section 6.

 

“Excluded Collateral” shall mean (a) all Accounts of Tenant, (b) all Deposit
Accounts and Securities Accounts of Tenant, (c) all Chattel Paper of Tenant,
(d) all General Intangibles relating to such Accounts or Chattel Paper, (e) all
Support Obligations relating to any of the foregoing, (f) all Instruments or
Investment Property evidencing or arising from any Accounts or Chattel Paper,
(g) all documents, books, records or other information pertaining to any of the
foregoing (including, without limitation, customer lists, credit files, computer
programs, printouts, tapes, discs, punch cards, data processing software and
other computer materials and records and related property and rights), and
(h) all accessions to, substitutions for, and all replacements, products and
proceeds of the foregoing (including without limitation, proceeds of insurance
policies insuring any of the foregoing).

 

“Facilities” shall have the meaning given such term in Lease No. 5.

 

“General Intangibles” shall mean all present and future general intangibles and
contract rights (other than Excluded Collateral) which constitute, arise from or
relate to the operation, maintenance or repair of the Leased Property, or any
portion thereof, including, but not limited to, all causes of action, corporate
or business records, inventions, designs, patents, patent applications,
trademarks, trademark registrations and applications therefor, goodwill, trade
names, trade secrets, trade processes, copyrights, copyright registrations and
applications therefor, franchises, customer lists, computer programs, claims
under guaranties, tax refund claims, rights and claims against carriers and
shippers, leases, claims under insurance policies, all rights to indemnification
and all other intangible personal property of every kind and nature

 

2

--------------------------------------------------------------------------------


 

which constitutes, arises from or relates to the operation, maintenance or
repair of the Leased Property, or any portion thereof.

 

“Instrument” shall have the meaning give such term in Article 9 of the Uniform
Commercial Code.

 

“Lease No. 5” shall have the meaning given such term in the recitals to this
Agreement.

 

“Leased Property” shall have the meaning given such term in Lease No. 5.

 

“Legal Requirements” shall have the meaning given such term in Lease No. 5.

 

“Licenses” shall mean all certificates of need (if any), licenses, permits,
rights of use, covenants or rights otherwise benefiting or permitting the use
and operation of each applicable Property or any part thereof pertaining to the
operation, maintenance or repair of such Property or any portion thereof.

 

“Obligations” shall mean each and every obligation and liability of Tenant to
the Secured Party, whether existing as of the date hereof or hereafter arising,
under Lease No. 5 or any other document or agreement executed and delivered
pursuant thereto, including, without limitation, the payment of the rent and the
payment and performance of each and every other obligation of Tenant to the
Secured Party, whether existing as of the date hereof or hereafter arising,
whether direct or indirect, absolute or contingent, due or to become due under
Lease No. 5.

 

“Overdue Rate” shall have the meaning given to such term in Lease No. 5.

 

“Permits” shall mean all permits, approvals, consents, waivers, exemptions,
variances, franchises, orders, authorizations, rights and licenses obtained or
hereafter obtained from any federal, state or other governmental authority or
agency relating to the operation, maintenance or repair, of each applicable
Property, or any portion thereof.

 

“Person” shall have the meaning given such term in Lease No. 5.

 

“Property” shall have the meaning given such term in Lease No. 5.

 

“Rent” shall have the meaning given such term in Lease No. 5.

 

“Secured Party” shall have the meaning given such term in the preamble to this
Agreement.

 

“Tenant” shall have the meaning given such term in the preamble to this
Agreement.

 

“Uniform Commercial Code” means Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts from time to time.

 

Section 2.  Security Interest.  As security for the prompt payment and
performance of all the Obligations, Tenant hereby grants, pledges, transfers and
assigns to the Secured Party, its successors and assigns and all other holders
from time to time of the Obligations, a continuing

 

3

--------------------------------------------------------------------------------


 

security interest under the Uniform Commercial Code from time to time in effect
in the jurisdiction in which any of the Collateral is located in and a
continuing lien upon all of Tenant’s right, title and interest in the
Collateral, together with any and all additions thereto and replacements,
products and proceeds thereof, whether now existing or hereafter arising or
acquired and wherever located.

 

Section 3.  General Representations, Warranties and Covenants.  Tenant
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

(a)                                 Each of the warranties and representations
of Tenant contained herein, in Lease No. 5 or in any other document executed in
connection herewith or therewith are true and correct on the date hereof.

 

(b)                                 Except for the lien granted to the Secured
Party pursuant to this Agreement and any liens permitted under Lease No. 5,
Tenant is, and as to the Collateral acquired from time to time after the date
hereof Tenant will be, the owner of all the Collateral free from any lien,
security interest, encumbrance or other right, title or interest of any Person,
except for the security interest of the Secured Party therein, and Tenant shall
defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein adverse to the Secured Party.  The
lien granted in this Agreement by Tenant to the Secured Party in the Collateral
is not prohibited by and does not constitute a default under any agreements or
other instruments constituting a part of the Collateral, and no consent is
required of any Person to effect such lien which has not been obtained.

 

(c)                                  Except as permitted under Lease No. 5,
there is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) now on file or registered in any
public office covering any interest of any kind in the Collateral, or intended
so to be, which has not been terminated, and so long as this Agreement remains
in effect or any of the Obligations or any obligations of any Affiliated Person
of Tenant to the Secured Party remain unpaid, Tenant will not execute and there
will not be on file in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or 
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interest of the Secured Party.

 

(d)                                 The chief executive office and the principal
place of business of Tenant are as set forth in Schedule 1 and Tenant will not
move its chief executive office or establish any other principal place of
business except to such new location as Tenant may establish in accordance with
this Section 3(d). The location of each Facility comprising a portion of the
Leased Property is as set forth in Schedule 2.  The originals of all documents
evidencing Collateral and the only original books of account and records of
Tenant relating thereto are, and will continue to be, kept at such chief
executive office or the applicable Facility, as the case may be, or at such new
location as Tenant may establish in accordance with this Section 3(d).  Tenant
shall not move its chief executive office or establish any other principal place
of business until (i) Tenant shall have given to the Secured Party not less than
ten (10) days’ prior written notice of its intention to do so, which notice
shall clearly describe such new location and provide such other information in
connection therewith as the Secured Party may reasonably request, and (ii) with
respect to such new location, Tenant shall have taken such action, satisfactory
to the

 

4

--------------------------------------------------------------------------------


 

Secured Party (including, without limitation, all action required by Section 5),
to maintain the security interest of the Secured Party in the Collateral.

 

(e)                                  All tangible personal property owned on the
date hereof by Tenant to be used in connection with the operation or maintenance
of the Leased Property, or any portion thereof, is located at each applicable
Property or is in transit to such Property from the vendor thereof.  Tenant
agrees that (i) all such property held by Tenant on the date hereof, once at
each applicable Property, shall remain at such Property and (ii) all such
property subsequently acquired by Tenant shall immediately upon acquisition be
transferred to and remain at the applicable Property.

 

(f)                                   The corporate name and organizational
identification number of Tenant is set forth on the signature page hereto.  The
name under which each of the Facilities is operated is set forth on Schedule 2. 
Tenant shall not (i) change such name without providing the Secured Party with
thirty (30) days’ prior written notice and making all filings and taking all
such other actions as the Secured Party determines are necessary or appropriate
to continue or perfect the security interest granted hereunder, (ii) change its
corporate organizational number, nor (iii) conduct its business in any other
name or take title to any Collateral in any other name while this Agreement
remains in effect.  Except as otherwise set forth on Schedule 1, Tenant has not
ever had any other name nor conducted business in any other name in any
jurisdiction.  Tenant is organized as a Maryland statutory trust.  Subject to
the terms and conditions of Lease No. 5, Tenant shall not change its
organizational structure or jurisdiction of organization without giving at least
thirty (30) days’ prior written notice thereof to the Secured Party.

 

(g)                                  The Secured Party is authorized (but is
under no obligation) to make, upon ten (10) Business Days’ notice to Tenant
(except in the case of exigent circumstances, in which circumstances upon such
notice, if any, as may then be reasonably practical), any payments which in the
Secured Party’s opinion are necessary to:

 

(i)                                     discharge any liens which have or may
take priority over the lien hereof; and

 

(ii)                                  pay all premiums payable on the insurance
policies referred to in Lease No. 5 or any other document or agreement executed
in connection therewith or herewith, upon the failure of Tenant to make such
payments within the time permitted therein.

 

Tenant shall have no claim against the Secured Party by reason of its decision
not to make any payments or perform such obligations permitted under this
Section 3(g).  Tenant shall repay to the Secured Party any sums paid by the
Secured Party upon demand.  Any sums paid and expenses incurred by the Secured
Party pursuant to this paragraph shall bear interest at the Overdue Rate.

 

(h)                                 If any of the Collateral at any time becomes
evidenced by an Instrument, Tenant shall promptly deliver such Instrument to the
Secured Party, appropriately endorsed to the order of the Secured Party, to be
held pursuant to this Agreement.

 

5

--------------------------------------------------------------------------------


 

(i)            Tenant shall not sell, transfer, change the registration, if any,
of, dispose of, attempt to dispose of, or substantially modify or abandon the
Collateral or any material part thereof, other than as permitted under Lease
No. 5, without the prior written consent of the Secured Party.  Except as
permitted under Lease No. 5, Tenant shall not create, incur, assume or suffer to
exist any lien upon any of the Collateral without the prior written consent of
the Secured Party.

 

(j)            Tenant shall not assert against the Secured Party any claim or
defense which Tenant may have against any seller of the Collateral or any part
thereof or against any Person with respect to the Collateral or any part
thereof.

 

(k)           Tenant shall, upon demand, pay to the Secured Party the amount of
any and all reasonable expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, which the Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Secured Party hereunder and under such other agreements or (iv) the failure by
Tenant to perform or observe any of the provisions hereof.

 

(l)            Tenant shall indemnify and hold harmless the Secured Party from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Secured Party in any way relating to or arising out of this Agreement or arising
out of Tenant’s obligations under any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or the enforcement of any of the terms hereof or of any such other documents.

 

Section 4.  Special Provisions Concerning Equipment.  Tenant shall not impair
the rights of the Secured Party in the Equipment.  Regardless of the manner of
the affixation of any Equipment to real property, the Equipment so attached
shall at all times constitute and remain personal property.  Tenant retains all
liability and responsibility in connection with the Equipment and the liability
of Tenant to pay the Obligations shall in no way be affected or diminished by
reason of the fact that such Equipment may be lost, destroyed, stolen or damaged
or for any reason whatsoever have become unavailable to Tenant.  Upon the
request of the Secured Party, Tenant shall provide to the Secured Party a
current list of Equipment.

 

Section 5.  Financing Statements; Documentary Stamp Taxes.

 

(a)           Tenant shall, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Secured Party from time to time such
lists, descriptions and designations of inventory, warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Secured Party
reasonably deems appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral.  Tenant authorizes the Secured Party to
file any such financing statements without the signature of Tenant and Tenant
will pay all applicable filing fees and related expenses.  To the extent
permitted by law, a carbon, photographic or other

 

6

--------------------------------------------------------------------------------


 

reproduction of this Agreement or a financing statement shall be sufficient as a
financing statement.

 

(b)           Tenant shall procure, pay for, affix to any and all documents and
cancel any documentary tax stamps required by and in accordance with, applicable
law, and Tenant shall indemnify and hold harmless the Secured Party from and
against any liability  (including interest and penalties) in respect of such
documentary stamp taxes.

 

Section 6.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under Lease
No. 5 or any document or agreement executed in connection therewith; (b) the
failure of Tenant to comply with any of its covenants or obligations under this
Agreement and the continuance thereof for a period of ten (10) Business Days
after written notice thereof; (c) any representation or warranty contained
herein or made by Tenant in connection herewith shall prove to have been false
or misleading in any material respect when made; or (d) the occurrence of any
default or event of default under any document, instrument or agreement
evidencing the Obligations.

 

Section 7.  Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies now or hereafter granted under
applicable law, under Lease No. 5 or under any other documents or agreements
entered into in connection herewith or therewith, and not by way of limitation
of any such rights and remedies, the Secured Party shall have all of the rights
and remedies of a secured party under the Uniform Commercial Code as enacted in
any applicable jurisdiction, and the right, without notice to, or assent by,
Tenant, in the name of Tenant or, subject to any limitations imposed by
applicable Legal Requirements in the name of the Secured Party or otherwise:

 

(i)                                               with respect to the General
Intangibles to ask for, demand, collect, receive, compound and give acquittance
therefor or any part thereof, to extend the time of payment of, compromise or
settle for cash, credit or otherwise, and upon any terms and conditions, any
thereof, to exercise and enforce any rights and remedies in respect thereof, and
to file any claims, commence, maintain or discontinue any actions, suits or
other proceedings deemed by the Secured Party necessary or advisable for the
purpose of collecting or enforcing payment and performance thereof;

 

(ii)                                            to take possession of any or all
of the Collateral and to use, hold, store, operate, merge and/or control the
same and to exclude Tenant and all Persons claiming under it wholly or partly
therefrom, and, for that purpose, to enter, with the aid and assistance of any
Person or Persons and with or without legal process, any premises where the
Collateral, or any part thereof, are, or may be, placed or assembled, and to
remove any such Collateral;

 

(iii)                                         from time to time, at the expense
of Tenant, to make all such repairs, replacements, alterations, additions and
improvements to and of the Collateral as the Secured Party may reasonably deem
proper; to carry on

 

7

--------------------------------------------------------------------------------


 

the business and to exercise all rights and powers of Tenant in respect to the
Collateral, as the Secured Party shall deem best, including the right to enter
into any and all such agreements with respect to the leasing, management and/or
operation of the Collateral or any part thereof as the Secured Party may see
fit; to collect and receive all rents, issues, profits, fees, revenues and other
income of the same and every part thereof which rents, issues, profits, fees,
revenues and other income may be applied to pay the expenses of holding and
operating the Collateral and of conducting the business thereof, and of all
maintenance, repairs, replacements, alterations, additions and improvements, and
to make all payments which the Secured Party may be required or may elect to
make, if any, for taxes, assessments, insurance and other charges upon the
Collateral or any part thereof, and all other payments which the Secured Party
may be required or authorized to make under any provision of this Agreement
(including, without limitation, reasonable legal costs and attorneys’ fees);

 

(iv)                                        to execute any instrument and do all
other things necessary and proper to protect and preserve and realize upon the
Collateral and the other rights contemplated hereby;

 

(v)                                           upon notice to such effect, to
require Tenant to deliver, at Tenant’s expense, any or all Collateral which is
reasonably movable to the Secured Party at a place designated by the Secured
Party, and after delivery thereof Tenant shall have no further claim to or
interest in the Collateral; and

 

(vi)                                        without obligation to resort to
other security, at any time and from time to time, to sell, re-sell, assign and
deliver all or any of the Collateral, in one or more parcels at the same or
different times, and all right, title and interest, claim and demand therein and
right of redemption thereof, at public or private sale, for cash, upon credit or
for future delivery, and at such price or prices and on such terms as the
Secured Party may determine, with the amounts realized from any such sale to be
applied to the Secured Obligations in the manner determined by the Secured
Party.

 

Tenant hereby agrees that all of the foregoing may be effected without demand,
advertisement or notice (except as hereinafter provided or as may be required by
law), all of which (except as hereinafter provided) are hereby expressly waived,
to the maximum extent permitted by law.  The Secured Party shall not be
obligated to do any of the acts hereinabove authorized and in the event that the
Secured Party elects to do any such act, the Secured Party shall not be
responsible to Tenant.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party may take legal proceedings for the appointment of a
receiver or receivers (to which the Secured Party shall be entitled as a matter
of right) to take possession of the Collateral pending the sale thereof pursuant
either to the powers of sale granted by this Agreement or to a judgment, order
or decree made in any judicial proceeding for the foreclosure or involving the

 

8

--------------------------------------------------------------------------------


 

enforcement of this Agreement.  If, after the exercise of any or all of such
rights and remedies, any of the Obligations shall remain unpaid or unsatisfied,
Tenant shall remain liable for any deficiency or performance thereof, as
applicable.

 

(c)           Upon any sale of any of the Collateral, whether made under the
power of sale hereby given or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement:

 

(i)                                               the Secured Party may bid for
and purchase the property being sold and, upon compliance with the terms of
sale, may hold, retain and possess and dispose of such property in its own
absolute right without further accountability, and may, in paying the purchase
money therefor, deliver any instruments evidencing the Obligations or agree to
the satisfaction of all or a portion of the Obligations in lieu of cash in
payment of the amount which shall be payable thereon, and such instruments, in
case the amounts so payable thereon shall be less than the amount due thereon,
shall be returned to the Secured Party after being appropriately stamped to show
partial payment;

 

(ii)                                            the Secured Party may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold;

 

(iii)                                         all right, title, interest, claim
and demand whatsoever, either at law or in equity or  otherwise, of Tenant of,
in and to the property so sold shall be divested; such sale shall be a perpetual
bar both at law and in equity against Tenant, its successors and assigns, and
against any and all Persons claiming or who may claim the property sold or any
part thereof from, through or under Tenant, its successors or assigns;

 

(iv)                                        the receipt of the Secured Party or
of the officers thereof making such sale shall be a sufficient discharge to the
purchaser or purchasers at such sale for his or their purchase money, and such
purchaser or purchasers, and his or their assigns or personal representatives,
shall not, after paying such purchase money and receiving such receipt of the
Secured Party or of such officer therefor, be obliged to see to the application
of such purchase money or be in any way answerable for any loss, misapplication
or nonapplication thereof; and

 

(v)                                           to the extent that it may lawfully
do so, Tenant agrees that it will not at any time insist upon, or plead, or in
any manner whatsoever claim or take advantage of, any appraisement, valuation,
stay, extension or redemption laws, or any law permitting it to direct the order
in which the Collateral or any part thereof shall be sold, now or at any time
hereafter in force, which may delay, prevent or otherwise affect the performance
or enforcement of this Agreement or any other document, Lease No. 5 or any other
document or agreement entered into in connection herewith or therewith, and
Tenant hereby expressly waives all benefit or advantage

 

9

--------------------------------------------------------------------------------


 

of any such laws and covenants that it will not hinder, delay or impede the
execution of any power granted or delegated to the Secured Party in this
Agreement, but will suffer and permit the execution of every such power as
though no such laws were in force.

 

In the event of any sale of Collateral pursuant to this Section 7, the Secured
Party shall, at least ten (10) days before such sale, give Tenant written notice
of its intention to sell, except that, if the Secured Party shall determine in
its reasonable discretion that any of the Collateral threatens to decline in
value, any such sale may be made upon three (3) days’ written notice to Tenant,
which time periods Tenant hereby agrees are reasonable.

 

(d)  The Secured Party is hereby irrevocably appointed the true and lawful
attorney-in-fact of Tenant in its name and stead, to make all necessary deeds,
bills of sale and instruments of assignment and transfer of the property sold
pursuant to this Section 7 and for such other purposes as are necessary or
desirable to effectuate the provisions of this Agreement, and for that purpose
it may execute and deliver all necessary deeds, bills of sale and instruments of
assignment and transfer, and may substitute one or more Persons with like power,
Tenant hereby ratifying and confirming all that its said attorney, or such
substitute or substitutes, shall lawfully do by virtue hereof.  If so requested
by the Secured Party or by any purchaser, Tenant shall ratify and confirm any
such sale or transfer by executing and delivering to the Secured Party or to
such purchaser all property, deeds, bills of sale, instruments or assignment and
transfer and releases as may be designated in any such request.

 

Section 8.  Application of Moneys.  All moneys which the Secured Party shall
receive pursuant hereto shall first be applied (to the extent thereof) to the
payment of all reasonable costs and expenses incurred in connection with the
administration and enforcement of, or the preservation of any rights under, this
Agreement or Lease No. 5 (including, without limitation, the reasonable fees and
disbursements of its counsel and agents) and the balance, if any, shall be
applied first to accrued and unpaid interest, charges and fees on, and then to
outstanding principal of, any Obligations or any other obligations of Tenant (or
its affiliates) to the Secured Party, and then to any other amounts outstanding
on any such Obligations and then as required by law to any other parties having
an interest therein.

 

Section 9.  Waivers, Etc.  Tenant, on its own behalf and on behalf of its
successors and assigns, hereby waives presentment, demand, notice, protest and,
except as is otherwise specifically provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the rights of
the Secured Party hereunder or in connection with any Obligations or any
Collateral; waives all rights to require a marshaling of assets by the Secured
Party; consents to and waives notice of (a) the substitution, release or
surrender of any Collateral, (b) the addition or release of Persons primarily or
secondarily liable on any Obligation or on any Collateral, (c) the acceptance of
partial payments on any Collateral and/or the settlement or compromise thereof,
(d) any requirement of diligence or promptness on the part of the Secured Party
in the enforcement of any rights in respect of any Collateral or any other
agreement or instrument directly or indirectly relating thereto, and (e) any
enforcement of any present or future agreement or instrument relating directly
or indirectly to the Collateral.  No delay or omission on the part of the
Secured Party or any holder of Obligations in exercising any right hereunder
shall operate as a waiver of such right or of any other right hereunder.  No
waiver of any such right on

 

10

--------------------------------------------------------------------------------


 

any one occasion shall be construed as a bar to or waiver of any such right on
any future occasion.  No course of dealing between Tenant and the Secured Party
or any holder of Obligations, nor any failure to exercise, nor any delay in
exercising, on the part of the Secured Party or any holder of Obligations, any
right, power or privilege hereunder or under any of the Obligations, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege.

 

Tenant further waives any right it may have under the constitution of any state
or commonwealth in which any of the Collateral may be located, or under the
Constitution of the United States of America, to notice (except for notice
specifically required hereby) or to a judicial hearing prior to the exercise of
any right or remedy provided by this Agreement to the Secured Party, and waives
its rights, if any, to set aside or invalidate any sale duly consummated in
accordance with the foregoing  provisions hereof on the grounds (if such be the
case) that the sale was consummated without a prior judicial hearing.  TENANT’S
WAIVERS UNDER THIS SECTION 9 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND
KNOWINGLY AND AFTER TENANT HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEYS AS
TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.

 

The Secured Party shall not be required to marshal any present or future
security for (including without limitation this Agreement and the Collateral
pledged hereunder), or guaranties of, the Obligations or any of them, or to
resort to such security or guaranties in any particular order; and all of the
rights hereunder and in respect of such securities and guaranties shall be
cumulative and in addition to all other rights, however existing or arising.  To
the maximum extent permitted by applicable law, Tenant hereby agrees that it
will not invoke any law relating to the marshalling of collateral, which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument evidencing any of the Obligations
or under which any of the Obligations is outstanding or by which any of the
Obligations is secured or guaranteed, and, to the maximum extent permitted by
applicable law, Tenant hereby irrevocably waives the benefits of all such laws.

 

Section 10.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, Tenant will execute and deliver, or will cause to be executed
and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
mortgages, collateral assignments and other security documents), and will take
all such actions as the Secured Party may reasonably request, for the purposes
of implementing or effectuating the provisions of this Agreement or of more
fully perfecting or renewing the Secured Party’s rights with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
Tenant which may be deemed to be a part of the Collateral) pursuant hereto and
thereto.  The Secured Party is hereby appointed the attorney-in-fact, with full
power of substitution, of Tenant for the purpose of carrying out the provisions
of this Agreement and taking any action, including, without limitation,
executing, delivering and filing applications, certificates, instruments and
other documents and papers with governmental authorities, and executing any
instruments, including without limitation financing or continuation statements,
deeds to secure debt, mortgages, assignments, conveyances, assignments and
transfers which are required to be taken or executed by Tenant under this
Agreement, on its behalf and in its name

 

11

--------------------------------------------------------------------------------


 

which appointment is coupled with an interest, is irrevocable and durable and
shall survive the subsequent dissolution, disability or incapacity of Tenant.

 

Section 11.  Arbitration.

 

11.1        Disputes.  Any disputes, claims or controversies between the parties
(a) arising out of or relating to this Agreement, or (b) brought by or on behalf
of any shareholder of any party or a direct or indirect parent of a party
(which, for purposes of this Section 11, shall mean any shareholder of record or
any beneficial owner of shares of any party, or any former shareholder of record
or beneficial owner of shares of any party), either on his, her or its own
behalf, on behalf of any party or on behalf of any series or class of shares of
any party or shareholders of any party against any party or any member, trustee,
officer, manager (including The RMR Group LLC or its successor), agent or
employee of any party, including disputes, claims or controversies relating to
the meaning, interpretation, effect, validity, performance or enforcement of
this Agreement, including this arbitration provision, or the declarations of
trust, limited liability company agreements, charters, bylaws or other governing
documents of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 11.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those individuals or entities and any party.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.  For purposes of this Section 11, the term “party”
shall include any direct or indirect parent of a party.

 

11.2        Selection of Arbitrators.  There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
arbitrator within fifteen (15) days after receipt of a demand for arbitration. 
Such arbitrators may be affiliated or interested persons of such parties.  If
there are more than two (2) parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, shall each select, by the vote of
a majority of the claimants or the respondents, as the case may be, one
arbitrator within fifteen (15) days after receipt of a demand for arbitration. 
Such arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be.  If either a claimant (or all claimants) or a
respondent (or all respondents) fail to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request the AAA to provide
a list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any party) and the party
(or parties) that failed to timely appoint an arbitrator shall have ten
(10) days from the date the AAA provides such list to select one of the three
(3) arbitrators proposed by AAA.  If such party (or parties) fail to select such
arbitrator by such time, the party (or parties) who have appointed the first
arbitrator shall then have ten (10) days to select one of the three
(3) arbitrators proposed by AAA to be the second arbitrator; and, if he/they
should fail to select such arbitrator by such time, the AAA shall select, within
fifteen (15) days thereafter, one of the three (3) arbitrators it had proposed
as the second arbitrator.  The two (2) arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second arbitrator.  If the third

 

12

--------------------------------------------------------------------------------


 

arbitrator has not been appointed within the time limit specified herein, then
the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

11.3        Location of Arbitration.  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

11.4        Scope of Discovery.  There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

11.5        Arbitration Award.  In rendering an award or decision (the
“Arbitration Award”), the arbitrators shall be required to follow the laws of
the State of Maryland.  Any arbitration proceedings or Arbitration Award
rendered hereunder and the validity, effect and interpretation of this
arbitration provision shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

11.6        Costs.  Except to the extent expressly provided by this Agreement or
as otherwise agreed by the parties, each party involved in a Dispute shall bear
its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of a party’s award to the claimant or the claimant’s
attorneys.  Each party (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

11.7        Final Judgment.  An Arbitration Award shall be final and binding
upon the parties thereto and shall be the sole and exclusive remedy between such
parties relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Arbitration Award
may be entered in any court having jurisdiction.  To the fullest extent
permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued hereunder and except for actions seeking interim or other provisional
relief in aid of arbitration proceedings in any court of competent jurisdiction.

 

11.8        Payment.  Any monetary award shall be made and payable in U.S.
dollars free of any tax, deduction or offset.  Each party against which the
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of the Arbitration Award or
such other date as the Arbitration Award may provide.

 

11.9        Intended Beneficiaries.  This Section 11 is intended to benefit and
be enforceable by the shareholders, members, direct and indirect parents,
trustees, directors, officers, managers (including The RMR Group LLC or its
successor), agents or employees of any party and the parties and shall be
binding on the shareholders of any party and the parties, as

 

13

--------------------------------------------------------------------------------


 

applicable, and shall be in addition to, and not in substitution for, any other
rights to indemnification or contribution that such individuals or entities may
have by contract or otherwise.

 

Section 12.  Miscellaneous.

 

(a)           Tenant agrees that its obligations and the rights of the Secured
Party hereunder and in respect of the Obligations may be enforced by specific
performance hereof and thereof and by temporary, preliminary and/or final
injunctive relief relating hereto and thereto, without necessity for proof by
the Secured Party or any holder of the Obligations that it would otherwise
suffer irreparable harm, and Tenant hereby consents to the issuance of such
specific and injunctive relief.

 

(b)           Any notice or demand upon Tenant or the Secured Party shall be
deemed to have been sufficiently given when given in accordance with the
provisions of Lease No. 5.

 

(c)           None of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by Tenant and the Secured Party.  No notice to or demand on Tenant in any
case shall entitle Tenant to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Secured
Party to any other or further action in any circumstances without notice or
demand.

 

(d)           The obligations of Tenant hereunder shall remain in full force and
effect without regard to, and shall not be impaired by, (i) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of Tenant; (ii) any exercise or non-exercise, or any waiver of, any
right, remedy, power or privilege under or in respect of this Agreement, Lease
No. 5 or any document or agreement executed in connection herewith or therewith,
the Obligations or any security for any of the Obligations; or (iii) any
amendment to or modification of any of Lease No. 5 or any document or agreement
executed in connection herewith or therewith, the Obligations or any security
for any of the Obligations; whether or not Tenant shall have notice or knowledge
of any of the foregoing.  The rights and remedies of the Secured Party herein
provided for are cumulative and not exclusive of any rights or remedies which
the Secured Party would otherwise have, including, without limitation, under
Lease No. 5 or any document or agreement executed in connection herewith or
therewith.  This Agreement is intended as a supplement for and is not intended
to supersede in any respect Lease No. 5 or any document or agreement executed in
connection herewith or therewith.

 

(e)           This Agreement shall be binding upon Tenant and its successors and
assigns and shall inure to the benefit of the Secured Party, and its respective
successors and assigns.  All agreements, representations and warranties made
herein shall survive the execution and delivery of this Agreement.

 

(f)            The descriptive headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

14

--------------------------------------------------------------------------------


 

(g)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibitions or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

(h)           This Agreement shall be interpreted, construed, applied and
enforced in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (i) where this Agreement
is executed or delivered; or (ii) where any payment or other performance
required by this Agreement is made or required to be made; or (iii) where any
breach of any provision of this Agreement occurs, or any cause of action
otherwise accrues; or (iv) where any action or other proceeding is instituted or
pending; or (v) the nationality, citizenship, domicile, principle place of
business, or jurisdiction of organization or domestication of any party; or
(vi) whether the laws of the forum jurisdiction otherwise would apply the laws
of a jurisdiction other than the Commonwealth of Massachusetts; or (vii) any
combination of the foregoing.  Notwithstanding the foregoing, to the extent that
matters of title, or creation, perfection and priority of the security interests
created hereby, or procedural issues of foreclosures are required to be governed
by the laws of the state in which the Collateral, or relevant part thereof, is
located, the laws of such State shall apply.

 

Section 14.  NON-LIABILITY OF TRUSTEES.  THE DECLARATION OF TRUST ESTABLISHING
THE SECURED PARTY, DATED NOVEMBER 10, 20014, AS AMENDED AND SUPPLEMENTED, AS
FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND,
PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE SECURED
PARTY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, THE SECURED PARTY.  ALL PERSONS DEALING WITH
THE SECURED PARTY IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF THE SECURED PARTY
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Remainder of page intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

 

 

 

Bruce J. Mackey Jr.

 

 

President

 

 

 

Corporate Organizational Number:

 

B06518864

 

 

 

 

 

SECURED PARTY:

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

 

 

By:

 

 

 

David J. Hegarty

 

 

President

 

[SIGNATURE PAGE TO TENANT SECURITY AGREEMENT (LEASE NO. 5)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CHIEF EXECUTIVE OFFICE:

 

400 Centre Street

Newton, Massachusetts  02458

 

PRINCIPAL PLACE OF BUSINESS:

 

400 Centre Street

Newton, Massachusetts  02458

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

THE FACILITIES

 

NORTH CAROLINA:

 

MORNINGSIDE OF CONCORD

500 Penny Lane, N.E.

Concord, NC  280245

 

MORNINGSIDE OF GASTONIA

2755 Union Road

Gastonia, NC  28054

 

MORNINGSIDE OF RALEIGH

801 Dixie Trail

Raleigh, NC  27607

 

SOUTH CAROLINA

 

SWEETGRASS COURT

1010 Anna Knapp Boulevard

Mt. Pleasant, SC  29464

 

SWEETGRASS VILLAGE

601 Mathis Ferry Road

Mt. Pleasant, SC  29464

 

TENNESSEE

 

MORNINGSIDE OF PARIS

350 Volunteer Drive

Paris, TN  38242

 

VIRGINIA

 

MORNINGSIDE OF WILLIAMSBURG

440 McLaws Circle

Williamsburg, VA  23185

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBLEASE

 

--------------------------------------------------------------------------------


 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into as of June [·], 2016,
by and between [·], a [·], as sublandlord (“Sublandlord”), and [·], a [·], as
subtenant (“Subtenant”).

 

W I T N E S S E T H :

 

WHEREAS, [·], a [·], as landlord (“Landlord”), and Sublandlord, as tenant, are
parties to that certain Master Lease Agreement (Lease No. 5), of even date
herewith, as amended from time to time (as so amended, the “Lease”), pursuant to
which Landlord leases to Sublandlord and Sublandlord leases from Landlord the
Leased Property, as more particularly described in the Lease, which Leased
Property includes that certain Property related to the parcel of land described
on Exhibit A attached hereto and made a part hereof (the “Subleased Property”);
and

 

WHEREAS, in connection with the execution and delivery of the Lease, Sublandlord
wishes to sublease to Subtenant and Subtenant wishes to sublease from
Sublandlord the Subleased Property as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Sublandlord and Subtenant hereby agree as
follows:

 

1.                                      Defined Terms.  Capitalized terms used
and not otherwise defined herein shall have the meanings given such terms in the
Lease.

 

2.                                      Sublease.  Upon and subject to the terms
and conditions hereinafter set forth, Sublandlord hereby subleases to Subtenant,
and Subtenant hereby subleases from Sublandlord, all of Sublandlord’s right,
title and interest in, to, under and relating to the Subleased Property,
including, without limitation, any leasehold rights of Sublandlord relating to
the use or occupancy thereof.

 

3.                                      Term.  The term of this Sublease
commences on the date hereof and shall expire simultaneously with the expiration
or sooner termination of the term of the Lease with respect to the Subleased
Property.

 

4.                                      Rent.  Commencing on the date hereof,
Subtenant shall pay to Sublandlord, in accordance with the applicable terms and
provisions of the Lease, all amounts due and payable by Sublandlord under the
Lease with respect to the Subleased Property.  The Minimum Rent shall be
adjusted following any disbursement by Landlord with respect to the Subleased
Property in accordance with Section 3.1.1(c) of the Lease, and Minimum Rent
hereunder may be adjusted to reflect the allocation and reallocation of Minimum
Rent among the Leased Property (including, without limitation, the Subleased
Property) by agreement between Landlord and Sublandlord in accordance with
Section 3.1.1(b) of the Lease.

 

--------------------------------------------------------------------------------


 

5.                                      Incorporation of Lease.  Article 12 of
the Lease is hereby incorporated by reference except that “Landlord” shall be
“Sublandlord” and “Tenant” shall be “Subtenant”; and Section 16.2 of the Lease
is incorporated herein by reference.  Subtenant shall be liable to Sublandlord
for any damages Sublandlord incurs under the Lease or any Incidental Document as
a direct or indirect result of breach of any of Subtenant’s obligations under
this Sublease.  Subtenant shall observe and perform for the benefit of
Sublandlord all of the terms, covenants and conditions of the Lease which
Sublandlord, as tenant under the Lease, is obligated to observe and perform with
respect to the Subleased Property for the benefit of Landlord including
complying with and performing the obligations in Sections 5.3 and 21.1 through
21.5 of the Lease as if Subtenant were “Tenant” described therein, except that
the first sentence of Section 21.2 of the Lease shall not apply to Subtenant. 
Subtenant shall not do, omit to do or permit to be done or omitted any act which
could constitute a breach or default under the terms of the Lease or result in
the termination of the Lease by Landlord with respect to the Subleased Property.

 

6.                                      No Assignment or Subletting.  Subtenant
shall not assign or sublease, directly or indirectly, the Subleased Property
without the prior consent of Sublandlord and otherwise in accordance with the
applicable terms and conditions of the Lease; provided, however, that the
foregoing shall not be deemed to prohibit Subtenant from permitting patients or
residents to occupy the Facility located on the Subleased Property in the
ordinary course of Subtenant’s business and in accordance with the applicable
terms and conditions of the Lease.

 

7.                                      Arbitration.

 

(a)                                 Disputes.  Any disputes, claims or
controversies between the parties (i) arising out of or relating to this
Sublease, or (ii) brought by or on behalf of any shareholder of any party or a
direct or indirect parent of a party (which, for purposes of this Section 7,
shall mean any shareholder of record or any beneficial owner of shares of any
party, or any former shareholder of record or beneficial owner of shares of any
party), either on his, her or its own behalf, on behalf of any party or on
behalf of any series or class of shares of any party or shareholders of any
party against any party or any member, trustee, officer, manager (including The
RMR Group LLC or its successor), agent or employee of any party, including
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Sublease, including this
arbitration provision, or the declarations of trust, limited liability company
agreements, charters, bylaws or other governing documents of any party hereto
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 7.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, officers or managers of any party
and class actions by a shareholder against those individuals or entities and any
party.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.  For purposes of this
Section 7, the term “party” shall include any direct or indirect parent of a
party.

 

(b)                                 Selection of Arbitrators.  There shall be
three (3) arbitrators.  If there are only two (2) parties to the Dispute, each
party shall select one arbitrator within fifteen (15) days after

 

2

--------------------------------------------------------------------------------


 

receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of such parties.  If there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of the claimants or the respondents, as the case may be.  If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three (3) proposed
arbitrators in accordance with the Rules (each of whom shall be neutral,
impartial and unaffiliated with any party) and the party (or parties) that
failed to timely appoint an arbitrator shall have ten (10) days from the date
the AAA provides such list to select one of the three (3) arbitrators proposed
by AAA.  If such party (or parties) fail to select such arbitrator by such time,
the party (or parties) who have appointed the first arbitrator shall then have
ten (10) days to select one of the three (3) arbitrators proposed by AAA to be
the second arbitrator; and, if he/they should fail to select such arbitrator by
such time, the AAA shall select, within fifteen (15) days thereafter, one of the
three (3) arbitrators it had proposed as the second arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

(c)                                  Location of Arbitration.  The place of
arbitration shall be Boston, Massachusetts unless otherwise agreed by the
parties.

 

(d)                                 Scope of Discovery.  There shall be only
limited documentary discovery of documents directly related to the issues in
dispute, as may be ordered by the arbitrators.

 

(e)                                  Arbitration Award.  In rendering an award
or decision (the “Arbitration Award”), the arbitrators shall be required to
follow the laws of the State of Maryland.  Any arbitration proceedings or
Arbitration Award rendered hereunder and the validity, effect and interpretation
of this arbitration provision shall be governed by the Federal Arbitration Act,
9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

(f)                                   Costs.  Except to the extent expressly
provided by this Sublease or as otherwise agreed by the parties, each party
involved in a Dispute shall bear its own costs and expenses (including
attorneys’ fees), and the arbitrators shall not render an award that would
include shifting of any such costs or expenses (including attorneys’ fees) or,
in a derivative case or class action, award any portion of a party’s award to
the claimant or the claimant’s attorneys.  Each party (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Final Judgment.  An Arbitration Award shall
be final and binding upon the parties thereto and shall be the sole and
exclusive remedy between such parties relating to the Dispute, including any
claims, counterclaims, issues or accounting presented to the arbitrators. 
Judgment upon the Arbitration Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)                                 Payment.  Any monetary award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Each party
against which the Arbitration Award assesses a monetary obligation shall pay
that obligation on or before the thirtieth (30th) day following the date of the
Arbitration Award or such other date as the Arbitration Award may provide.

 

(i)                                     Intended Beneficiaries.  This Section 7
is intended to benefit and be enforceable by the shareholders, members, direct
and indirect parents, trustees, directors, officers, managers (including The RMR
Group LLC or its successor), agents or employees of any party and the parties
and shall be binding on the shareholders of any party and the parties, as
applicable, and shall be in addition to, and not in substitution for, any other
rights to indemnification or contribution that such individuals or entities may
have by contract or otherwise.

 

8.                                      Miscellaneous.

 

(a)                                 All the terms and provisions of this
Sublease shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

 

(b)                                 The headings in this Sublease are for
convenience of reference only and shall not limit or otherwise affect the terms
hereof.

 

(c)                                  This Sublease shall be interpreted,
construed, applied and enforced in accordance with the laws of the Commonwealth
of Massachusetts applicable to contracts between residents of Massachusetts
which are to be performed entirely within Massachusetts, regardless of (i) where
this Sublease is executed or delivered; or (ii) where any payment or other
performance required by this Sublease is made or required to be made; or
(iii) where any breach of any provision of this Sublease occurs, or any cause of
action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principal
place of business, or jurisdiction of organization or domestication of any
party; or (vi) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than Massachusetts; or (vii) any combination of
the foregoing.  Notwithstanding the foregoing, the laws of the State shall apply
to the perfection and priority of liens upon and the disposition of the
Subleased Property.

 

(d)                                 This Sublease may be executed in separate
counterparts, each of which shall be considered an original, and all of which,
when taken together, shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

(e)                                  This Sublease (including the Exhibits
hereto), and the other documents and instruments specifically provided for or
recited herein and therein contain the entire understanding between the parties
concerning the subject matter hereof and thereof, and except as expressly
provided for herein or therein, supersede all prior understandings and
agreements whether oral or written, between them with respect to the subject
matter hereof and thereof.

 

(f)                                   Neither this Sublease nor any provision
hereof may be changed, waived, discharged or terminated except as otherwise
provided herein or by an instrument in writing signed by Sublandlord and
Subtenant.

 

(g)                                  Sublandlord and Subtenant acknowledge and
agree that this Sublease shall be subject and subordinate to the Lease and to
matters to which the Lease shall be subject or subordinate, and shall terminate
no later than the termination of the Lease.

 

(h)                                 Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Sublease shall be deemed adequately given if in writing and the same
shall be delivered either in hand, by telecopier with written acknowledgment of
receipt, or by mail or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).

 

All notices required or permitted to be sent hereunder shall be deemed to have
been given for all purposes of this Sublease upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Sublease a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

All such notices shall be addressed,

 

if to Sublandlord:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Richard A. Doyle

[Telecopier No. (617) 796-8385]

 

if to Subtenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

5

--------------------------------------------------------------------------------


 

By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Sublease to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

 

[Remainder of page left intentionally blank.]

 

[Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Sublease to be
duly executed as a sealed instrument as of the date first set forth above.

 

 

SUBLANDLORD:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Richard A. Doyle

 

 

Treasurer

 

 

 

 

 

SUBTENANT:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Bruce J. Mackey Jr.

 

 

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SUBTENANT GUARANTY

 

--------------------------------------------------------------------------------


 

SUBTENANT GUARANTY AGREEMENT

(LEASE NO. 5)

 

THIS SUBTENANT GUARANTY AGREEMENT (this “Guaranty”) is entered into as of
June 29, 2016 by each of the parties listed on the signature page hereof as a
Subtenant Guarantor (each a “Subtenant Guarantor” and collectively, the
“Subtenant Guarantors”), for the benefit of SNH/LTA Properties Trust, a Maryland
real estate investment trust (together with its successors and assigns,
collectively, the “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, Senior Housing Properties Trust, a Maryland real estate investment
trust and the ultimate parent of Landlord, and Five Star Quality Care, Inc., a
Maryland corporation and ultimate parent of the Subtenant Guarantors, on behalf
of themselves and their respective subsidiaries, are parties to that certain
Transaction Agreement of even date herewith (the “Transaction Agreement”); and

 

WHEREAS, pursuant to the Transaction Agreement, Landlord acquired certain real
property from the Subtenant Guarantors and leased such real property back to an
affiliate of the Subtenant Guarantors, Five Star Quality Care Trust, a Maryland
statutory trust (“Tenant”), pursuant to that certain Lease Agreement (Lease
No. 5) of even date herewith (as the same may be amended, modified or
supplemented from time to time, “Lease No. 5”); and

 

WHEREAS, pursuant to various Sublease Agreements of even date herewith, Tenant
has subleased certain portions of the premises demised under Lease No. 5 to the
Subtenant Guarantors; and

 

WHEREAS, as a condition of Landlord’s acquisition of such real property and
lease of such real property back to Tenant pursuant to the Transaction
Agreement, and pursuant to the terms of Lease No. 5, the Subtenant Guarantors
agreed to enter into a guaranty agreement pursuant to which Subtenant Guarantors
will each guaranty all of the payment and performance obligations of Tenant
under Lease No. 5, subject to and upon the terms and conditions herein set
forth; and

 

WHEREAS, the transactions contemplated by Lease No. 5 are of direct material
benefit to the Subtenant Guarantors;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the Subtenant Guarantors hereby agree as follows:

 

1.                                      Certain Terms.  Capitalized terms used
and not otherwise defined in this Guaranty shall have the meanings ascribed to
such terms in Lease No. 5.  Lease No. 5 and the Incidental Documents are
hereinafter collectively referred to as the “Lease No. 5 Documents”.

 

2.                                      Guaranteed Obligations.  For purposes of
this Guaranty the term “Guaranteed Obligations” shall mean the payment and
performance of each and every obligation of Tenant to Landlord under Lease No. 5
and the Lease No. 5 Documents or relating thereto, whether now

 

--------------------------------------------------------------------------------


 

existing or hereafter arising, and including, without limitation, the payment of
the full amount of the Rent payable under Lease No. 5.

 

3.                                      Representations and Covenants.  Each
Subtenant Guarantor jointly and severally represents, warrants, covenants, and
agrees that:

 

3.1  Incorporation of Representations and Warranties.  The representations and
warranties of Tenant and its Affiliated Persons set forth in the Lease No. 5
Documents are true and correct on and as of the date hereof in all material
respects.

 

3.2  Performance of Covenants and Agreements.  Each Subtenant Guarantor hereby
agrees to take all lawful action in its power to cause Tenant duly and
punctually to perform all of the covenants and agreements set forth in the Lease
No. 5 Documents.

 

3.3  Validity of Agreement.  Each Subtenant Guarantor has duly and validly
executed and delivered this Guaranty; this Guaranty constitutes the legal, valid
and binding obligation of such Subtenant Guarantor, enforceable against such
Subtenant Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and subject to general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity; and
the execution, delivery and performance of this Guaranty have been duly
authorized by all requisite action of such Subtenant Guarantor and such
execution, delivery and performance by such Subtenant Guarantor will not result
in any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under, or result in the creation of any lien, charge or
encumbrance upon any of the property or assets of such Subtenant Guarantor
pursuant to the terms of, any indenture, mortgage, deed of trust, note, other
evidence of indebtedness, agreement or other instrument to which it may be a
party or by which it or any of its property or assets may be bound, or violate
any provision of law, or any applicable order, writ, injunction, judgment or
decree of any court or any order or other public regulation of any governmental
commission, bureau or administrative agency.

 

3.4  Payment of Expenses.  Each Subtenant Guarantor agrees, as principal obligor
and not as guarantor only, to pay to Landlord forthwith, upon demand, in
immediately available federal funds, all costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred or expended by Landlord
in connection with the enforcement of this Guaranty, together with interest on
amounts recoverable under this Guaranty from the time such amounts become due
until payment at the Overdue Rate.  The Subtenant Guarantors’ covenants and
agreements set forth in this Section 3.4 shall survive the termination of this
Guaranty.

 

3.5  Notices.  Each Subtenant Guarantor shall promptly give notice to Landlord
of any event known to it which might reasonably result in a material adverse
change in its financial condition.

 

3.6  Reports.  Each Subtenant Guarantor shall promptly provide to Landlord each
of the financial reports, certificates and other documents required of it under
the Lease No. 5 Documents.

 

2

--------------------------------------------------------------------------------


 

3.7  Books and Records.  Each Subtenant Guarantor shall at all times keep proper
books of record and account in which full, true and correct entries shall be
made of its transactions in accordance with generally accepted accounting
principles and shall set aside on its books from its earnings for each fiscal
year all such proper reserves, including reserves for depreciation, depletion,
obsolescence and amortization of its properties during such fiscal year, as
shall be required in accordance with generally accepted accounting principles,
consistently applied, in connection with its business.  Each Subtenant Guarantor
shall permit access by Landlord and its agents to the books and records
maintained by such Subtenant Guarantor during normal business hours and upon
reasonable notice.  Any proprietary information obtained by Landlord with
respect to such Subtenant Guarantor pursuant to the provisions of this Guaranty
shall be treated as confidential, except that such information may be disclosed
or used, subject to appropriate confidentiality safeguards, pursuant to any
court order or in any litigation between the parties and except further that
Landlord may disclose such information to its prospective lenders, provided that
Landlord shall direct such lenders to maintain such information as confidential.

 

3.8  Taxes, Etc.  Each Subtenant Guarantor shall pay and discharge promptly as
they become due and payable all taxes, assessments and other governmental
charges or levies imposed upon such Subtenant Guarantor or the income of such
Subtenant Guarantor or upon any of the property, real, personal or mixed, of
such Subtenant Guarantor, or upon any part thereof, as well as all claims of any
kind (including claims for labor, materials and supplies) which, if unpaid,
might by law become a lien or charge upon any property and result in a material
adverse change in the financial condition of such Subtenant Guarantor; provided,
however, that such Subtenant Guarantor shall not be required to pay any such
tax, assessment, charge, levy or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings or
other appropriate actions promptly initiated and diligently conducted and if
such Subtenant Guarantor shall have set aside on its books such reserves of such
Subtenant Guarantor, if any, with respect thereto as are required by generally
accepted accounting principles.

 

3.9  Legal Existence of Subtenant Guarantors. Each Subtenant Guarantor shall do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence.

 

3.10  Compliance.  Each Subtenant Guarantor shall use reasonable business
efforts to comply in all material respects with all applicable statutes, rules,
regulations and orders of, and all applicable restrictions imposed by, all
governmental authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
rules, regulations, orders and restrictions relating to environmental, safety
and other similar standards or controls).

 

3.11  Insurance.  Each Subtenant Guarantor shall maintain, with financially
sound and reputable insurers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
owners of established reputation engaged in the same or similar businesses and
similarly situated, in such amounts and by such methods as shall be customary
for such owners and deemed adequate by such Subtenant Guarantor.

 

3.12  Financial Statements, Etc.  The financial statements previously delivered
to Landlord by each Subtenant Guarantor, if any, fairly present the financial
condition of such

 

3

--------------------------------------------------------------------------------


 

Subtenant Guarantor in accordance with generally accepted accounting principles
consistently applied and there has been no material adverse change from the date
thereof through the date hereof.

 

3.13  No Change in Control.  No Subtenant Guarantor shall permit the occurrence
of any direct or indirect Change in Control of Tenant or of such Subtenant
Guarantor.

 

4.                                      Guarantee.  Each Subtenant Guarantor
hereby unconditionally guarantees that the Guaranteed Obligations which are
monetary obligations shall be paid in full when due and payable, whether upon
demand, at the stated or accelerated maturity thereof pursuant to any Lease
No. 5 Document, or otherwise, and that the Guaranteed Obligations which are
performance obligations shall be fully performed at the times and in the manner
such performance is required by the Lease No. 5 Documents.  With respect to the
Guaranteed Obligations which are monetary obligations, this guarantee is a
guarantee of payment and not of collectability and is absolute and in no way
conditional or contingent.  In case any part of the Guaranteed Obligations shall
not have been paid when due and payable or performed at the time performance is
required, the Subtenant Guarantors shall, in the case of monetary obligations,
within five (5) Business Days after receipt of notice from Landlord, pay or
cause to be paid to Landlord the amount thereof as is then due and payable and
unpaid (including interest and other charges, if any, due thereon through the
date of payment in accordance with the applicable provisions of the Lease No. 5
Documents) or, in the case of non-monetary obligations, perform or cause to be
performed such obligations in accordance with the Lease No. 5 Documents.

 

5.                                      Set-Off.  Each Subtenant Guarantor
hereby authorizes Landlord, at any time and without notice, to set off the whole
or any portion or portions of any or all sums credited by or due from Landlord
to it against amounts payable under this Guaranty.  The Landlord shall promptly
notify such Subtenant Guarantor of any such set-off made by Landlord and the
application made by Landlord of the proceeds thereof.

 

6.                                      Unenforceability of Guaranteed
Obligations, Etc.  If Tenant is for any reason under no legal obligation to
discharge any of the Guaranteed Obligations (other than because the same have
been previously discharged in accordance with the terms of the Lease No. 5
Documents), or if any other moneys included in the Guaranteed Obligations have
become unrecoverable from Tenant by operation of law or for any other reason,
including, without limitation, the invalidity or irregularity in whole or in
part of any Guaranteed Obligation or of any Lease No. 5 Document or any
limitation on the liability of Tenant thereunder not contemplated by the Lease
No. 5 Documents or any limitation on the method or terms of payment thereunder
which may now or hereafter be caused or imposed in any manner whatsoever, the
guarantees contained in this Guaranty shall nevertheless remain in full force
and effect and shall be binding upon each Subtenant Guarantor to the same extent
as if such Subtenant Guarantor at all times had been the principal debtor on all
such Guaranteed Obligations.

 

7.                                      Additional Guarantees.  This Guaranty
shall be in addition to any other guarantee or other security for the Guaranteed
Obligations and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guarantee or security or by any waiver, amendment,
release or modification thereof.

 

4

--------------------------------------------------------------------------------


 

8.                                      Consents and Waivers, Etc.  Each
Subtenant Guarantor hereby acknowledges receipt of correct and complete copies
of each of the Lease No. 5 Documents, and consents to all of the terms and
provisions thereof, as the same may be from time to time hereafter amended or
changed in accordance with the terms and conditions thereof, and, except as
otherwise provided herein, to the maximum extent permitted by applicable law,
waives (a) presentment, demand for payment, and protest of nonpayment, of any
principal of or interest on any of the Guaranteed Obligations, (b) notice of
acceptance of this Guaranty and of diligence, presentment, demand and protest,
(c) notice of any default hereunder and any default, breach or nonperformance or
Event of Default under any of the Guaranteed Obligations or the Lease No. 5
Documents, (d) notice of the terms, time and place of any private or public sale
of any collateral held as security for the Guaranteed Obligations, (e) demand
for performance or observance of, and any enforcement of any provision of, or
any pursuit or exhaustion of rights or remedies against Tenant or any other
guarantor of the Guaranteed Obligations, under or pursuant to the Lease No. 5
Documents, or any agreement directly or indirectly relating thereto and any
requirements of diligence or promptness on the part of the holders of the
Guaranteed Obligations in connection therewith, and (f) to the extent such
Subtenant Guarantor lawfully may do so, any and all demands and notices of every
kind and description with respect to the foregoing or which may be required to
be given by any statute or rule of law and any defense of any kind which it may
now or hereafter have with respect to this Guaranty, or any of the Lease No. 5
Documents or the Guaranteed Obligations (other than that the same have been
discharged in accordance with the Lease No. 5 Documents).

 

9.                                      No Impairment, Etc.  The obligations,
covenants, agreements and duties of each of the Subtenant Guarantors under this
Guaranty shall not be affected or impaired by any assignment or transfer in
whole or in part of any of the Guaranteed Obligations without notice to each
such Subtenant Guarantor, or any waiver by Landlord or any holder of any of the
Guaranteed Obligations or by the holders of all of the Guaranteed Obligations of
the performance or observance by Tenant or any other guarantor of any of the
agreements, covenants, terms or conditions contained in the Guaranteed
Obligations or the Lease No. 5 Documents or any indulgence in or the extension
of the time for payment by Tenant or any other guarantor of any amounts payable
under or in connection with the Guaranteed Obligations or the Lease No. 5
Documents or any other instrument or agreement relating to the Guaranteed
Obligations or of the time for performance by Tenant or any other guarantor of
any other obligations under or arising out of any of the foregoing or the
extension or renewal thereof (except that with respect to any extension of time
for payment or performance of any of the Guaranteed Obligations granted by
Landlord or any other holder of such Guaranteed Obligations to Tenant, such
Subtenant Guarantor’s obligations to pay or perform such Guaranteed Obligation
shall be subject to the same extension of time for performance), or the
modification or amendment (whether material or otherwise) of any duty, agreement
or obligation of Tenant or any other guarantor set forth in any of the
foregoing, or the voluntary or involuntary sale or other disposition of all or
substantially all of the assets of Tenant or any other guarantor or insolvency,
bankruptcy, or other similar proceedings affecting Tenant or any other guarantor
or any assets of Tenant or any such other guarantor, or the release or discharge
of Tenant or any such other guarantor from the performance or observance of any
agreement, covenant, term or condition contained in any of the foregoing without
the consent of the holders of the Guaranteed Obligations by operation of law, or
any other cause, whether similar or dissimilar to the foregoing.

 

5

--------------------------------------------------------------------------------


 

10.                               Reimbursement, Subrogation, Etc.  Each
Subtenant Guarantor hereby covenants and agrees that it will not enforce or
otherwise exercise any rights of reimbursement, subrogation, contribution or
other similar rights against Tenant (or any other person against whom Landlord
may proceed) with respect to the Guaranteed Obligations prior to the payment in
full of all amounts owing with respect to Lease No. 5, and until all
indebtedness of Tenant to Landlord shall have been paid in full, no Subtenant
Guarantor shall have any right of subrogation, and each Subtenant Guarantor
waives any defense it may have based upon any election of remedies by Landlord
which destroys its subrogation rights or its rights to proceed against Tenant
for reimbursement, including, without limitation, any loss of rights such
Subtenant Guarantor may suffer by reason of any rights, powers or remedies of
Tenant in connection with any anti-deficiency laws or any other laws limiting,
qualifying or discharging the indebtedness to Landlord.  Until all obligations
of Tenant pursuant to the Lease No. 5 Documents shall have been paid and
satisfied in full, each Subtenant Guarantor further waives any right to enforce
any remedy which Landlord now has or may in the future have against Tenant, any
other guarantor or any other person and any benefit of, or any right to
participate in, any security whatsoever now or in the future held by Landlord.

 

11.                               Defeasance.  This Guaranty shall terminate at
such time as the Guaranteed Obligations have been paid and performed in full and
all other obligations of the Subtenant Guarantors to Landlord under this
Guaranty have been satisfied in full; provided, however, if at any time, all or
any part of any payment applied on account of the Guaranteed Obligations is or
must be rescinded or returned for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Tenant), this
Guaranty, to the extent such payment is or must be rescinded or returned, shall
be deemed to have continued in existence notwithstanding any such termination.

 

12.                               Notices.  (a)  Any and all notices, demands,
consents, approvals, offers, elections and other communications required or
permitted under this Guaranty shall be deemed adequately given if in writing and
the same shall be delivered either in hand, by facsimile with confirmation of
transmission by sender’s machine, or by mail or Federal Express or similar
expedited commercial carrier, addressed to the recipient of the notice, postpaid
and registered or certified with return receipt requested (if by mail), or with
all freight charges prepaid (if by Federal Express or similar carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Guaranty upon confirmation of
transmission by sender’s machine in the case of a notice by facsimile, and, in
all other cases, upon the date of receipt or refusal, except that whenever under
this Guaranty a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which is not a
Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.

 

6

--------------------------------------------------------------------------------


 

(c)  All such notices shall be addressed,

 

if to Landlord to:

 

c/o Senior Housing Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

Fax No. (617) 796-8349

 

if to any Subtenant Guarantor to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

Fax No. (617) 796-8385

 

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Guaranty to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

 

13.                               Successors and Assigns.  Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, including without
limitation the holders, from time to time, of the Guaranteed Obligations; and
all representations, warranties, covenants and agreements by or on behalf of the
Subtenant Guarantors which are contained in this Guaranty shall inure to the
benefit of Landlord’s successors and assigns, including without limitation said
holders, whether so expressed or not.

 

14.                               Applicable Law.  Except as to matters
regarding the internal affairs of Landlord and issues of or limitations on any
personal liability of the shareholders and trustees of Landlord for obligations
of Landlord, as to which the laws of the state of Landlord’s organization shall
govern, this Guaranty shall be interpreted, construed, applied and enforced in
accordance with the laws of The Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts, regardless of (a) where any such instrument is executed or
delivered; or (b) where any payment or other performance required by any such
instrument is made or required to be made; or (c) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (d) where any action or other proceeding is instituted or pending;
or (e) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (f) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (g) any combination of the
foregoing.

 

7

--------------------------------------------------------------------------------


 

15.                               Arbitration.

 

15.1                        Disputes.  Any disputes, claims or controversies
between the parties (a) arising out of or relating to this Guaranty, or
(b) brought by or on behalf of any shareholder of any party or a direct or
indirect parent of a party (which, for purposes of this Section 15, shall mean
any shareholder of record or any beneficial owner of shares of any party, or any
former shareholder of record or beneficial owner of shares of any party), either
on his, her or its own behalf, on behalf of any party or on behalf of any series
or class of shares of any party or shareholders of any party against any party
or any member, trustee, officer, manager (including The RMR Group LLC or its
successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Guaranty, including this arbitration
provision, or the declarations of trust, limited liability company agreements,
charters, bylaws or other governing documents of any party hereto (all of which
are referred to as “Disputes”), or relating in any way to such a Dispute or
Disputes shall, on the demand of any party to such Dispute be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) then in
effect, except as those Rules may be modified in this Section 15.  For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against trustees, officers or managers of any party and class
actions by a shareholder against those individuals or entities and any party. 
For the avoidance of doubt, a Dispute shall include a Dispute made derivatively
on behalf of one party against another party.  For purposes of this Section 15,
the term “party” shall include any direct or indirect parent of a party.

 

15.2                        Selection of Arbitrators.  There shall be three
(3) arbitrators.  If there are only two (2) parties to the Dispute, each party
shall select one arbitrator within fifteen (15) days after receipt of a demand
for arbitration.  Such arbitrators may be affiliated or interested persons of
such parties.  If there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator within fifteen (15) days after receipt of a demand
for arbitration.  Such arbitrators may be affiliated or interested persons of
the claimants or the respondents, as the case may be.  If either a claimant (or
all claimants) or a respondent (or all respondents) fail to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one of the three (3) arbitrators proposed by AAA.  If such
party (or parties) fail to select such arbitrator by such time, the party (or
parties) who have appointed the first arbitrator shall then have ten (10) days
to select one of the three (3) arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within fifteen (15) days thereafter, one of the three
(3) arbitrators it had proposed as the second arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

8

--------------------------------------------------------------------------------


 

15.3                        Location of Arbitration.  The place of arbitration
shall be Boston, Massachusetts unless otherwise agreed by the parties.

 

15.4                        Scope of Discovery.  There shall be only limited
documentary discovery of documents directly related to the issues in dispute, as
may be ordered by the arbitrators.

 

15.5                        Arbitration Award.  In rendering an award or
decision (the “Arbitration Award”), the arbitrators shall be required to follow
the laws of State of Maryland.  Any arbitration proceedings or Arbitration Award
rendered hereunder and the validity, effect and interpretation of this
arbitration provision shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

15.6                        Costs.  Except to the extent expressly provided by
this Guaranty or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of a party’s award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

15.7                        Final Judgment.  An Arbitration Award shall be final
and binding upon the parties thereto and shall be the sole and exclusive remedy
between such parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators.  Judgment upon
the Arbitration Award may be entered in any court having jurisdiction.  To the
fullest extent permitted by law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any award made except
for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

15.8                        Payment.  Any monetary award shall be made and
payable in U.S. dollars free of any tax, deduction or offset.  Each party
against which the Arbitration Award assesses a monetary obligation shall pay
that obligation on or before the thirtieth (30th) day following the date of the
Arbitration Award or such other date as the Arbitration Award may provide.

 

15.9                        Intended Beneficiaries.  This Section 15 is intended
to benefit and be enforceable by the shareholders, members, direct and indirect
parents, trustees, directors, officers, managers (including The RMR Group LLC or
its successor), agents or employees of any party and the parties and shall be
binding on the shareholders of any party and the parties, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

16.                               Modification of Agreement.  No modification or
waiver of any provision of this Guaranty, nor any consent to any departure by
any of the Subtenant Guarantors therefrom, shall

 

9

--------------------------------------------------------------------------------


 

in any event be effective unless the same shall be in writing and signed by
Landlord, and such modification, waiver or consent shall be effective only in
the specific instances and for the purpose for which given.  No notice to or
demand on any Subtenant Guarantor in any case shall entitle such Subtenant
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.  This Guaranty may not be amended except by an instrument in
writing executed by or on behalf of the party against whom enforcement of such
amendment is sought.

 

17.                               Waiver of Rights by Landlord.  Neither any
failure nor any delay on Landlord’s part in exercising any right, power or
privilege under this Guaranty shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise or the
exercise of any other right, power or privilege.

 

18.                               Severability.  In case any one or more of the
provisions contained in this Guaranty should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby, but this Guaranty shall be reformed and construed and enforced
to the maximum extent permitted by applicable law.

 

19.                               Entire Contract.  This Guaranty constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and shall supersede and take the place of any other instruments
purporting to be an agreement of the parties hereto relating to the subject
matter hereof.

 

20.                               Headings; Counterparts.  Headings in this
Guaranty are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.  This Guaranty may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and in pleading or proving any provision of
this Guaranty, it shall not be necessary to produce more than one of such
counterparts.

 

21.                               Remedies Cumulative.  No remedy herein
conferred upon Landlord is intended to be exclusive of any other remedy, and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.

 

22.                               NON-LIABILITY OF TRUSTEES.  THE DECLARATION OF
TRUST ESTABLISHING LANDLORD, DATED NOVEMBER 10, 2004, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
LANDLORD SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, LANDLORD.  ALL PERSONS DEALING WITH LANDLORD IN
ANY WAY SHALL LOOK ONLY TO THE ASSETS OF LANDLORD FOR THE PAYMENT OF ANY SUM OR
THE PERFORMANCE OF ANY OBLIGATION.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

 

SUBTENANT GUARANTORS:

 

 

 

FIVE STAR QUALITY CARE - OBX OPERATOR,
LLC, MORNINGSIDE OF CONCORD, LLC,
MORNINGSIDE OF GASTONIA, LLC,
MORNINGSIDE OF PARIS, LLC,
MORNINGSIDE OF RALEIGH, LLC, and
MORNINGSIDE OF WILLIAMSBURG, LLC

 

 

 

 

 

By:

 

 

 

Bruce J. Mackey Jr.

 

 

President of each of the foregoing entities

 

THE LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
EACH SUBTENANT GUARANTOR.

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

By:

 

 

 

David J. Hegarty

 

 

President

 

[SIGNATURE PAGE TO SUBTENANT GUARANTY AGREEMENT (LEASE NO. 5)]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBTENANT SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SUBTENANT SECURITY AGREEMENT

(LEASE NO. 5)

 

THIS SUBTENANT SECURITY AGREEMENT (this “Agreement”) is entered into as of this
29th day of June, 2016 by and among (i) each of the parties identified on the
signature page hereof as the Subtenants (each a “Subtenant” and collectively,
the “Subtenants”), and (ii) SNH/LTA PROPERTIES TRUST, a Maryland real estate
investment trust (together with its successors and assigns, collectively, the
“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Party leases certain real property to an affiliate of the
Subtenants, Five Star Quality Care Trust, a Maryland statutory trust (“Tenant”),
pursuant to that certain Master Lease Agreement (Lease No. 5) of even date
herewith (as the same may be amended, modified or supplemented from time to
time, “Lease No. 5”); and

 

WHEREAS, pursuant to various Sublease Agreements as further described on
Exhibit A attached hereto as the Subleases (collectively, the “Subleases”),
Tenant subleases certain of the premises demised under Lease No. 5 to the
Subtenants (collectively, the “Subleased Properties”), subject to and upon the
terms and conditions set forth in the Subleases; and

 

WHEREAS, pursuant to the terms of Lease No. 5, the Subtenants are required to
guarantee the payment and performance of all obligations of Tenant under Lease
No. 5 and grant to the Secured Party a first priority and perfected lien and
security interest in certain collateral related to the Subleased Properties,
which shall act as security for the payment and performance of the Obligations
(as hereinafter defined), all subject to and upon the terms and conditions
herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Subtenants and the Secured Party hereby
agree as follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below.  Except as otherwise defined, terms defined
in the Uniform Commercial Code and used herein without definition shall have the
meanings given such terms in the Uniform Commercial Code.

 

“Affiliated Person” shall have the meaning given such term in Lease No. 5.

 

“Business Day” shall have the meaning given such term in Lease No. 5.

 

“Collateral” shall mean all of each Subtenant’s right, title and interest in and
under or arising out of all and any personal property, intangibles and fixtures
of any type or description (other than Excluded Collateral), wherever located
and now existing or hereafter arising, or which constitute or arise from the
operation, maintenance or repair of its Subleased Properties or any portion
thereof, together with any and all additions and accessions thereto and
replacements,

 

--------------------------------------------------------------------------------


 

products, proceeds (including, without limitation, proceeds of insurance) and
supporting obligations thereof, including, but not limited to, the following:

 

(a)                                 all goods, including, without limitation,
all Equipment; and

 

(b)                                 all General Intangibles; and

 

(c)                                  all other personal property or fixtures of
any nature whatsoever which relate to the operation, maintenance or repair of
each Subleased Property, or any portion thereof, and all property from time to
time described in any financing statement authorized by such Subtenant naming
the Secured Party as secured parties; and

 

(d)                                 all claims, rights, powers or privileges and
remedies relating to the foregoing or arising in connection therewith,
including, without limitation, all Licenses and Permits which such Subtenant
legally may grant a security interest in, rights to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, waiver or approval; all liens,
security, guaranties, endorsements, warranties and indemnities and all
insurance, eminent domain and condemnation awards and claims therefor relating
thereto or arising in connection therewith; all rights to property forming the
subject matter of any of the foregoing, including, without limitation, rights to
stoppage in transit and rights to returned or repossessed property; all writings
relating to the foregoing or arising in connection therewith; and

 

(e)                                  all contract rights, general intangibles
and other property rights of any nature whatsoever arising out of or in
connection with any of the foregoing (other than Excluded Collateral),
including, without limitation, payments due or to become due, whether as
repayments, reimbursements, contractual obligations, indemnities, damages or
otherwise.

 

“Equipment” shall mean all buildings, structures, improvements, fixtures and
items of machinery, equipment and other tangible personal property which
constitute, arise from or relate to the operation, maintenance or repair of each
Subtenant’s Subleased Properties or any portion thereof, together with all
repairs, replacements, improvements, substitutions, extensions or renewals
thereof or additions thereto, all parts, additions and accessories incorporated
therein or affixed thereto, and all “equipment” as such term is defined in the
Uniform Commercial Code, and all cash and non-cash proceeds therefrom.

 

“Event of Default” shall have the meaning given such term in Section 6.

 

“Excluded Collateral” shall mean (a) all Accounts of each Subtenant, (b) all
Deposit Accounts and Securities Accounts of each Subtenant, (c) all Chattel
Paper of each Subtenant, (d) all General Intangibles relating to such Accounts
or Chattel Paper, (e) all Support Obligations relating to any of the foregoing,
(f) all Instruments or Investment Property evidencing or arising from any
Accounts or Chattel Paper, (g) all documents, books, records or other
information pertaining to any of the foregoing (including, without limitation,
customer lists, credit files, computer programs, printouts, tapes, discs, punch
cards, data processing software and other computer materials and records and
related property and rights), and (h) all accessions to,

 

2

--------------------------------------------------------------------------------


 

substitutions for, and all replacements, products and proceeds of the foregoing
(including without limitation, proceeds of insurance policies insuring any of
the foregoing).

 

“Facilities” shall have the meaning given such term in Lease No. 5.

 

“General Intangibles” shall mean all present and future general intangibles and
contract rights (other than Excluded Collateral) which constitute, arise from or
relate to the operation, maintenance or repair of each Subtenant’s Subleased
Properties, or any portion thereof, including, but not limited to, all causes of
action, corporate or business records, inventions, designs, patents, patent
applications, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, franchises, customer lists, computer
programs, claims under guaranties, tax refund claims, rights and claims against
carriers and shippers, leases, claims under insurance policies, all rights to
indemnification and all other intangible personal property of every kind and
nature which constitutes, arises from or relates to the operation, maintenance
or repair of such Subleased Properties, or any portion thereof.

 

“Instrument” shall have the meaning given such term in Article 9 of the Uniform
Commercial Code.

 

“Lease No. 5” shall have the meaning given such term in the recitals to this
Agreement.

 

“Leased Property” shall have the meaning given such term in Lease No. 5.

 

“Licenses” shall mean all certificates of need (if any), licenses, permits,
rights of use, covenants or rights otherwise benefiting or permitting the use
and operation of each Subtenant’s Subleased Properties or any part thereof
pertaining to the operation, maintenance or repair of such Subleased Properties
or any portion thereof.

 

“Obligations”  shall mean each and every obligation and liability of Tenant to
the Secured Party under Lease No. 5 or any other document or agreement executed
and delivered pursuant thereto, including, without limitation, the payment of
the rent and the payment and performance of each and every other obligation of
Tenant to the Secured Party, whether direct or indirect, absolute or contingent,
due or to become due.

 

“Overdue Rate” shall have the meaning given such term in Lease No. 5.

 

“Permits” shall mean all permits, approvals, consents, waivers, exemptions,
variances, franchises, orders, authorizations, rights and licenses obtained or
hereafter obtained from any federal, state or other governmental authority or
agency relating to the operation, maintenance or repair of each Subtenant’s
Subleased Properties, or any portion thereof.

 

“Person” shall have the meaning given such term in Lease No. 5.

 

“Property” shall have the meaning given such term in Lease No. 5.

 

“Rent” shall have the meaning given such term in Lease No. 5.

 

3

--------------------------------------------------------------------------------


 

“Secured Parties” shall have the meaning given such term in the preamble to this
Agreement.

 

“Subleased Properties” shall have the meaning given such term in the recitals.

 

“Subleases” shall have the meaning given such term in the recitals to this
Agreement.

 

“Subtenants” shall have the meaning given such term in the preamble to this
Agreement.

 

“Tenant” shall have the meaning given such term in the recitals to this
Agreement.

 

“Uniform Commercial Code” means Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts from time to time.

 

Section 2.  Security Interest.  As security for the prompt payment and
performance of all the Obligations, each Subtenant hereby grants, pledges,
transfers and assigns to the Secured Party, their successors and assigns and all
other holders from time to time of the Obligations, a continuing security
interest under the Uniform Commercial Code from time to time in effect in the
jurisdiction in which any of the Collateral is located in and a continuing lien
upon all of such Subtenant’s right, title and interest in the Collateral,
together with any and all additions thereto and replacements, products and
proceeds thereof, whether now existing or hereafter arising or acquired and
wherever located.

 

Section 3.  General Representations, Warranties and Covenants.  Each Subtenant
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

(a)                                 Each of the warranties and representations
of such Subtenant contained herein or in any other document executed by such
Subtenant in connection herewith are true and correct on the date hereof.

 

(b)                                 Except for the lien granted to the Secured
Party pursuant to this Agreement and any liens permitted under Lease No. 5, each
Subtenant is, and as to the Collateral acquired from time to time after the date
hereof such Subtenant will be, the owner of all the Collateral free from any
lien, security interest, encumbrance or other right, title or interest of any
Person, except for the security interest of the Secured Party therein, and such
Subtenant shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Secured Party.  The lien granted in this Agreement by such Subtenant to the
Secured Party in the Collateral is not prohibited by and does not constitute a
default under any agreements or other instruments constituting a part of the
Collateral, and no consent is required of any Person to effect such lien which
has not been obtained.

 

(c)                                  Except as permitted under Lease No. 5,
there is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) now on file or registered in any
public office covering any interest of any kind in the Collateral, or intended
so to be, which has not been terminated, and so long as this Agreement remains
in effect or any of the Obligations or any obligations of any Affiliated Person
of such Subtenant to the Secured

 

4

--------------------------------------------------------------------------------


 

Party remain unpaid, such Subtenant will not execute and there will not be on
file in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) or statements
relating to the Collateral, except financing statements filed or to be filed in
respect of and covering the security interest of the Secured Party.

 

(d)                                 The chief executive office and the principal
place of business of each Subtenant are as set forth in Schedule 1 and such
Subtenant will not move its chief executive office or establish any other
principal place of business except to such new location as such Subtenant may
establish in accordance with this Section 3(d).  The location of each Facility
comprising a portion of such Subtenant’s Subleased Properties is as set forth in
Schedule 2.  The originals of all documents evidencing Collateral and the only
original books of account and records of each Subtenant relating thereto are,
and will continue to be, kept at such chief executive office or the applicable
Facility, as the case may be, or at such new location as such Subtenant may
establish in accordance with this Section 3(d).  No Subtenant shall move its
chief executive office or establish any other principal place of business until
(i) such Subtenant shall have given to the Secured Party not less than ten
(10) days’ prior written notice of its intention to do so, which notice shall
clearly describe such new location and provide such other information in
connection therewith as the Secured Party may reasonably request, and (ii) with
respect to such new location, such Subtenant shall have taken such action,
satisfactory to the Secured Party (including, without limitation, all action
required by Section 5), to maintain the security interest of the Secured Party
in the Collateral.

 

(e)                                  All tangible personal property owned on the
date hereof by such Subtenant to be used in connection with the operation or
maintenance of each Subleased Property of such Subtenant, or any portion
thereof, is located at each applicable Subleased Property or is in transit to
such Subleased Property from the vendor thereof.  Each Subtenant agrees that
(i) all such property held by such Subtenant on the date hereof, once at each
applicable Subleased Property, shall remain at such Subleased Property and
(ii) all such property subsequently acquired by such Subtenant shall immediately
upon acquisition be transferred to and remain at the applicable Subleased
Property.

 

(f)                                   Such Subtenant’s corporate name and
organizational identification number are as set forth on Schedule 1 attached
hereto.  The name under which each of the Facilities is operated is set forth on
Schedule 2.  Each Subtenant agrees that it shall not (i) change such names
without providing the Secured Party with thirty (30) days’ prior written notice
and making all filings and taking all such other actions as the Secured Party
determines is necessary or appropriate to continue or perfect the security
interest granted hereunder, (ii) change its corporate organizational number, nor
(iii) conduct its business in any other name or take title to any Collateral in
any other name while this Agreement remains in effect.  Except as otherwise set
forth on Schedule 1, no Subtenant has ever had any other name or conducted
business in any other name in any jurisdiction.  Each Subtenant’s organizational
structure is as set forth on Schedule 1 attached hereto.  Subject to the terms
and conditions of Lease No. 5 and the Subleases, no Subtenant shall change its
organizational structure or jurisdiction of organization without giving at least
thirty (30) days’ prior written notice thereof to the Secured Party.

 

(g)                                  The Secured Party is authorized (but is
under no obligation) to make, upon ten (10) Business Days’ notice to the
applicable Subtenant (except in the case of exigent

 

5

--------------------------------------------------------------------------------


 

circumstances, in which circumstances upon such notice, if any, as may then be
reasonably practical), any payments which in the Secured Party’s opinion are
necessary to:

 

(i)                                     discharge any liens which have or may
take priority over the lien hereof; and

 

(ii)                                  pay all premiums payable on the insurance
policies referred to in Lease No. 5 or any other document or agreement executed
in connection therewith or herewith, upon the failure of Tenant to make such
payments within the time permitted therein.

 

No Subtenant shall have any claim against the Secured Party by reason of its
decision not to make any payments or perform such obligations permitted under
this Section 3(g).  Each Subtenant shall repay to the Secured Party any sums
paid by the Secured Party upon demand.  Any sums paid and expenses incurred by
the Secured Party pursuant to this paragraph shall bear interest at the Overdue
Rate.

 

(h)                                 If any of the Collateral at any time becomes
evidenced by an Instrument, the Subtenant which owns such Collateral shall
promptly deliver such Instrument to the Secured Party, appropriately endorsed to
the order of the Secured Party, to be held pursuant to this Agreement.

 

(i)                                     No Subtenant shall sell, transfer,
change the registration, if any, of, dispose of, attempt to dispose of, or
substantially modify or abandon the Collateral or any material part thereof,
other than as permitted under Lease No. 5, without the prior written consent of
the Secured Party.  Except as permitted under Lease No. 5, no Subtenant shall
create, incur, assume or suffer to exist any lien upon any of the Collateral
without the prior written consent of the Secured Party.

 

(j)                                    No Subtenant shall assert against the
Secured Party any claim or defense which such Subtenant may have against any
seller of the Collateral or any part thereof or against any Person with respect
to the Collateral or any part thereof.

 

(k)                                 Each Subtenant shall, upon demand, pay to
the Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with (i) the administration of this
Agreement, (ii) the custody or  preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of the Secured Party hereunder and under such
other agreements or (iv) the failure by such Subtenant to perform or observe any
of the provisions hereof.

 

(l)                                     Each Subtenant shall indemnify and hold
harmless the Secured Party from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Secured Party in any way relating to or
arising out of this Agreement or arising out of such Subtenant’s obligations
under any other documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or of any such other documents.

 

6

--------------------------------------------------------------------------------


 

Section 4.  Special Provisions Concerning Equipment.  No Subtenant shall impair
the rights of the Secured Party in the Equipment.  Regardless of the manner of
the affixation of any Equipment to real property, the Equipment so attached
shall at all times constitute and remain personal property.  Each Subtenant
retains all liability and responsibility in connection with its Equipment and
the liability of such Subtenant to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Equipment may be lost,
destroyed, stolen or damaged or for any reason whatsoever have become
unavailable to such Subtenant.  Upon the request of the Secured Party, any
Subtenant shall provide to the Secured Party a current list of its Equipment.

 

Section 5.  Financing Statements; Documentary Stamp Taxes.

 

(a)                                 Each Subtenant shall, at its own expense,
make, execute, endorse, acknowledge, file and/or deliver to the Secured Party
from time to time such lists, descriptions and designations of inventory,
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Secured Party reasonably deems appropriate or advisable to perfect, preserve or
protect its security interest in the Collateral.  Each Subtenant authorizes the
Secured Party to file any such financing statements without the signature of
such Subtenant and such Subtenant will pay all applicable filing fees and
related expenses.  To the extent permitted by law, a carbon, photographic or
other reproduction of this Agreement or a financing statement shall be
sufficient as a financing statement.

 

(b)                                 Each Subtenant shall procure, pay for, affix
to any and all documents and cancel any documentary tax stamps required by and
in accordance with, applicable law with respect to its Collateral, and the
Subtenants shall indemnify and hold harmless the Secured Party from and against
any liability  (including interest and penalties) in respect of such documentary
stamp taxes.

 

Section 6.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under Lease
No. 5 or any document or agreement executed in connection therewith; (b) the
failure of any Subtenant to comply with any of its covenants or obligations
under this Agreement and the continuance thereof for a period of ten
(10) Business Days after written notice thereof; (c) any representation or
warranty contained herein or made by any Subtenant in connection herewith shall
prove to have been false or misleading in any material respect when made; or
(d) the occurrence of any default or event of default under any document,
instrument or agreement evidencing the Obligations.

 

Section 7.  Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies now
or hereafter granted under applicable law, under Lease No. 5 or under any other
documents or agreements entered into in connection herewith or therewith, and
not by way of limitation of any such rights and remedies, the Secured Party
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code as

 

7

--------------------------------------------------------------------------------


 

enacted in any applicable jurisdiction, and the right, without notice to, or
assent by, any Subtenant, in the name of such Subtenant or in the name of the
Secured Party or otherwise:

 

(i)                                               with respect to the General
Intangibles to ask for, demand, collect, receive, compound and give acquittance
therefor or any part thereof, to extend the time of payment of, compromise or
settle for cash, credit or otherwise, and upon any terms and conditions, any
thereof, to exercise and enforce any rights and remedies in respect thereof, and
to file any claims, commence, maintain or discontinue any actions, suits or
other proceedings deemed by the Secured Party necessary or advisable for the
purpose of collecting or enforcing payment and performance thereof;

 

(ii)                                            to take possession of any or all
of the Collateral and to use, hold, store, operate, merge and/or control the
same and to exclude such Subtenant and all Persons claiming under it wholly or
partly therefrom, and, for that purpose, to enter, with the aid and assistance
of any Person or Persons and with or without legal process, any premises where
the Collateral, or any part thereof, are, or may be, placed or assembled, and to
remove any such Collateral;

 

(iii)                                         from time to time, at the expense
of such Subtenant, to make all such repairs, replacements, alterations,
additions and improvements to and of the Collateral as the Secured Party may
reasonably deem proper; to carry on the business and to exercise all rights and
powers of such Subtenant in respect to the Collateral, as the Secured Party
shall deem best, including the right to enter into any and all such agreements
with respect to the leasing, management and/or operation of the Collateral or
any part thereof as the Secured Party may see fit; to collect and receive all
rents, issues, profits, fees, revenues and other income of the same and every
part thereof which rents, issues, profits, fees, revenues and other income may
be applied to pay the expenses of holding and operating the Collateral and of
conducting the business thereof, and of all maintenance, repairs, replacements,
alterations, additions and improvements, and to make all payments which the
Secured Party may be required or may elect to make, if any, for taxes,
assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments which the Secured Party may be required or
authorized to make under any provision of this Agreement (including, without
limitation, reasonable legal costs and attorneys’ fees);

 

(iv)                                        to execute any instrument and do all
other things necessary and proper to protect and preserve and realize upon the
Collateral and the other rights contemplated hereby;

 

(v)                                           upon notice to such effect, to
require any Subtenant to deliver, at such Subtenant’s expense, any or all
Collateral which is reasonably movable to the Secured Party at a place
designated by the Secured Party, and after

 

8

--------------------------------------------------------------------------------


 

delivery thereof such Subtenant shall have no further claim to or interest in
the Collateral; and

 

(vi)                                        without obligation to resort to
other security, at any time and from time to time, to sell, re-sell, assign and
deliver all or any of the Collateral, in one or more parcels at the same or
different times, and all right, title and interest, claim and demand therein and
right of redemption thereof, at public or private sale, for cash, upon credit or
for future delivery, and at such price or prices and on such terms as the
Secured Party may determine, with the amounts realized from any such sale to be
applied to the Obligations in the manner determined by the Secured Party.

 

Each Subtenant hereby agrees that all of the foregoing may be effected without
demand, advertisement or notice (except as hereinafter provided or as may be
required by law), all of which (except as hereinafter provided) are hereby
expressly waived, to the maximum extent permitted by law.  The Secured Party
shall not be obligated to do any of the acts hereinabove authorized and in the
event that the Secured Party elects to do any such act, the Secured Party shall
not be responsible to any Subtenant.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, the Secured Party may take legal proceedings
for the appointment of a receiver or receivers (to which the Secured Party shall
be entitled as a matter of right) to take possession of the Collateral pending
the sale thereof pursuant either to the powers of sale granted by this Agreement
or to a judgment, order or decree made in any judicial proceeding for the
foreclosure or involving the enforcement of this Agreement.  If, after the
exercise of any or all of such rights and remedies, any of the Obligations shall
remain unpaid or unsatisfied, such Subtenant shall remain liable for any
deficiency or performance thereof, as applicable.

 

(c)                                  Upon any sale of any of the Collateral,
whether made under the power of sale hereby given or under judgment, order or
decree in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement:

 

(i)                                               the Secured Party may bid for
and purchase the property being sold and, upon compliance with the terms of
sale, may hold, retain and possess and dispose of such property in its own
absolute right without further accountability, and may, in paying the purchase
money therefor, deliver any instruments evidencing the Obligations or agree to
the satisfaction of all or a portion of the Obligations in lieu of cash in
payment of the amount which shall be payable thereon, and such instruments, in
case the amounts so payable thereon shall be less than the amount due thereon,
shall be returned to the Secured Party after being appropriately stamped to show
partial payment;

 

(ii)                                            the Secured Party may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold;

 

9

--------------------------------------------------------------------------------


 

(iii)                                         all right, title, interest, claim
and demand whatsoever, either at law or in equity or  otherwise, of any
Subtenant of, in and to the property so sold shall be divested; such sale shall
be a perpetual bar both at law and in equity against such Subtenant, its
successors and assigns, and against any and all Persons claiming or who may
claim the property sold or any part thereof from, through or under such
Subtenant, its successors or assigns;

 

(iv)                                        the receipt of the Secured Party or
of the officers thereof making such sale shall be a sufficient discharge to the
purchaser or purchasers at such sale for his or their purchase money, and such
purchaser or purchasers, and his or their assigns or personal representatives,
shall not, after paying such purchase money and receiving such receipt of the
Secured Party or of such officer therefor, be obliged to see to the application
of such purchase money or be in any way answerable for any loss, misapplication
or nonapplication thereof; and

 

(v)                                           to the extent that it may lawfully
do so, each Subtenant agrees that it will not at any time insist upon, or plead,
or in any manner whatsoever claim or take advantage of, any appraisement,
valuation, stay, extension or redemption laws, or any law permitting it to
direct the order in which the Collateral or any part thereof shall be sold, now
or at any time hereafter in force, which may delay, prevent or otherwise affect
the performance or enforcement of this Agreement or any other document, Lease
No. 5 or any other document or agreement entered into in connection herewith or
therewith, and each Subtenant hereby expressly waives all benefit or advantage
of any such laws and covenants that it will not hinder, delay or impede the
execution of any power granted or delegated to the Secured Party in this
Agreement, but will suffer and permit the execution of every such power as
though no such laws were in force.

 

In the event of any sale of Collateral pursuant to this Section 7, the Secured
Party shall, at least ten (10) days before such sale, give the applicable
Subtenant written notice of its intention to sell, except that, if the Secured
Party shall determine in its reasonable discretion that any of such Collateral
threatens to decline in value, any such sale may be made upon three (3) days’
written notice to the applicable Subtenant, which time periods each Subtenant
hereby agrees are reasonable.

 

(d)  The Secured Party is hereby irrevocably appointed the true and lawful
attorney-in-fact of each Subtenant in its name and stead, to make all necessary
deeds, bills of sale and instruments of assignment and transfer of the property
sold pursuant to this Section 7 and for such other purposes as are necessary or
desirable to effectuate the provisions of this Agreement, and for that purpose
it may execute and deliver all necessary deeds, bills of sale and instruments of
assignment and transfer, and may substitute one or more Persons with like power,
each Subtenant hereby ratifying and confirming all that its said attorney, or
such substitute or substitutes, shall lawfully do by virtue hereof.  If so
requested by the Secured Party or by any purchaser, each Subtenant shall ratify
and confirm any such sale or transfer by executing and delivering to the Secured
Party or to such purchaser all property, deeds, bills of sale, instruments or
assignment and transfer and releases as may be designated in any such request.

 

10

--------------------------------------------------------------------------------


 

Section 8.  Application of Moneys.  All moneys which the Secured Party shall
receive pursuant hereto shall first be applied (to the extent thereof) to the
payment of all reasonable costs and expenses incurred in connection with the
administration and enforcement of, or the preservation of any rights under, this
Agreement or Lease No. 5 (including, without limitation, the reasonable fees and
disbursements of its counsel and agents) and the balance, if any, shall be
applied first to accrued and unpaid interest, charges and fees on, and then to
outstanding principal of, any Obligations or any other obligations of Tenant or
the Subtenants (or their affiliates) to the Secured Party, and then to any other
amounts outstanding on any such Obligations and then as required by law to any
other parties having an interest therein.

 

Section 9.  Waivers, Etc.  Each Subtenant, on its own behalf and on behalf of
its successors and assigns, hereby waives presentment, demand, notice, protest
and, except as is otherwise specifically provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the rights of
the Secured Party hereunder or in connection with any Obligations or any
Collateral; waives all rights to require a marshaling of assets by the Secured
Party; consents to and waives notice of (a) the substitution, release or
surrender of any Collateral, (b) the addition or release of Persons primarily or
secondarily liable on any Obligation or on any Collateral, (c) the acceptance of
partial payments on any Collateral and/or the settlement or compromise thereof,
(d) any requirement of diligence or promptness on the part of the Secured Party
in the enforcement of any rights in respect of any Collateral or any other
agreement or instrument directly or indirectly relating thereto, and (e) any
enforcement of any present or future agreement or instrument relating directly
or indirectly to the Collateral.  No delay or omission on the part of the
Secured Party or any holder of Obligations in exercising any right hereunder
shall operate as a waiver of such right or of any other right hereunder.  No
waiver of any such right on any one occasion shall be construed as a bar to or
waiver of any such right on any future occasion.  No course of dealing between
any Subtenant and the Secured Party or any holder of Obligations, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party or any holder of Obligations, any right, power or privilege hereunder or
under any of the Obligations, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof, or the exercise of
any other right, power or privilege.

 

Each Subtenant further waives any right it may have under the constitution of
any state or commonwealth in which any of the Collateral may be located, or
under the Constitution of the United States of America, to notice (except for
notice specifically required hereby) or to a judicial hearing prior to the
exercise of any right or remedy provided by this Agreement to the Secured Party,
and waives its rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the foregoing  provisions hereof on the grounds
(if such be the case) that the sale was consummated without a prior judicial
hearing.  EACH SUBTENANT’S WAIVERS UNDER THIS SECTION 9 HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH SUBTENANT HAS BEEN
APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO THE NATURE THEREOF AND ITS
POSSIBLE ALTERNATIVE RIGHTS.

 

The Secured Party shall not be required to marshal any present or future
security for (including without limitation this Agreement and the Collateral
pledged hereunder), or guaranties of, the Obligations or any of them, or to
resort to such security or guaranties in any particular order; and all of the
rights hereunder and in respect of such securities and guaranties shall be

 

11

--------------------------------------------------------------------------------


 

cumulative and in addition to all other rights, however existing or arising.  To
the maximum extent permitted by applicable law, each Subtenant hereby agrees
that it will not invoke any law relating to the marshalling of collateral, which
might cause delay in or impede the enforcement of the Secured Party’s rights
under this Agreement or under any other instrument evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or guaranteed, and, to the maximum extent
permitted by applicable law, each Subtenant hereby irrevocably waives the
benefits of all such laws.

 

Section 10.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, each Subtenant will execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
mortgages, collateral assignments and other security documents), and will take
all such actions as the Secured Party may reasonably request, for the purposes
of implementing or effectuating the provisions of this Agreement or of more
fully perfecting or renewing the Secured Party’s rights with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
such Subtenant which may be deemed to be a part of the Collateral) pursuant
hereto and thereto.  The Secured Party is hereby appointed the attorney-in-fact,
with full power of substitution, of the Subtenants for the purpose of carrying
out the provisions of this Agreement and taking any action, including, without
limitation, executing, delivering and filing applications, certificates,
instruments and other documents and papers with governmental authorities, and
executing any instruments, including without limitation financing or
continuation statements, deeds to secure debt, mortgages, assignments,
conveyances, assignments and transfers which are required to be taken or
executed by any Subtenant under this Agreement, on its behalf and in its name
which appointment is coupled with an interest, is irrevocable and durable and
shall survive the subsequent dissolution, disability or incapacity of such
Subtenant.

 

Section 11.  Arbitration.

 

11.1                        Disputes.  Any disputes, claims or controversies
between the parties (a) arising out of or relating to this Agreement, or
(b) brought by or on behalf of any shareholder of any party or a direct or
indirect parent of a party (which, for purposes of this Section 11, shall mean
any shareholder of record or any beneficial owner of shares of any party, or any
former shareholder of record or beneficial owner of shares of any party), either
on his, her or its own behalf, on behalf of any party or on behalf of any series
or class of shares of any party or shareholders of any party against any party
or any member, trustee, officer, manager (including The RMR Group LLC or its
successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
provision, or the declarations of trust, limited liability company agreements,
charters, bylaws or other governing documents of any party hereto (all of which
are referred to as “Disputes”), or relating in any way to such a Dispute or
Disputes shall, on the demand of any party to such Dispute be resolved through
binding and final arbitration in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) then in
effect, except as those Rules may be modified in this Section 11.  For the
avoidance of doubt, and not as a limitation, Disputes are intended to include
derivative actions against trustees, officers or managers of any party and class
actions by a shareholder against those individuals or entities and any party. 
For the avoidance of doubt, a Dispute shall include a Dispute made derivatively
on behalf of one party

 

12

--------------------------------------------------------------------------------


 

against another party.  For purposes of this Section 11, the term “party” shall
include any direct or indirect parent of a party.

 

11.2                        Selection of Arbitrators.  There shall be three
(3) arbitrators.  If there are only two (2) parties to the Dispute, each party
shall select one arbitrator within fifteen (15) days after receipt of a demand
for arbitration.  Such arbitrators may be affiliated or interested persons of
such parties.  If there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand, shall each
select, by the vote of a majority of the claimants or the respondents, as the
case may be, one arbitrator within fifteen (15) days after receipt of a demand
for arbitration.  Such arbitrators may be affiliated or interested persons of
the claimants or the respondents, as the case may be.  If either a claimant (or
all claimants) or a respondent (or all respondents) fail to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request the AAA to provide a list of three (3) proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date the AAA provides
such list to select one of the three (3) arbitrators proposed by AAA.  If such
party (or parties) fail to select such arbitrator by such time, the party (or
parties) who have appointed the first arbitrator shall then have ten (10) days
to select one of the three (3) arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within fifteen (15) days thereafter, one of the three
(3) arbitrators it had proposed as the second arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

11.3                        Location of Arbitration.  The place of arbitration
shall be Boston, Massachusetts unless otherwise agreed by the parties.

 

11.4                        Scope of Discovery.  There shall be only limited
documentary discovery of documents directly related to the issues in dispute, as
may be ordered by the arbitrators.

 

11.5                        Arbitration Award.  In rendering an award or
decision (the “Arbitration Award”), the arbitrators shall be required to follow
the laws of the State of Maryland.  Any arbitration proceedings or Arbitration
Award rendered hereunder and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  The Arbitration Award shall be in writing and may, but shall not be
required to, briefly state the findings of fact and conclusions of law on which
it is based.

 

11.6                        Costs.  Except to the extent expressly provided by
this Agreement or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of a party’s award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, respectively) shall bear the costs and expenses of its

 

13

--------------------------------------------------------------------------------


 

(or their) selected arbitrator and the parties (or, if there are more than two
(2) parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand) shall equally bear the costs and expenses of the third
appointed arbitrator.

 

11.7                        Final Judgment.  An Arbitration Award shall be final
and binding upon the parties thereto and shall be the sole and exclusive remedy
between such parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators.  Judgment upon
the Arbitration Award may be entered in any court having jurisdiction.  To the
fullest extent permitted by law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any award made except
for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

11.8                        Payment.  Any monetary award shall be made and
payable in U.S. dollars free of any tax, deduction or offset.  Each party
against which the Arbitration Award assesses a monetary obligation shall pay
that obligation on or before the thirtieth (30th) day following the date of the
Arbitration Award or such other date as the Arbitration Award may provide.

 

11.9                        Intended Beneficiaries.  This Section 11 is intended
to benefit and be enforceable by the shareholders, members, direct and indirect
parents, trustees, directors, officers, managers (including The RMR Group LLC or
its successor), agents or employees of any party and the parties and shall be
binding on the shareholders of any party and the parties, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

Section 12.  Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by facsimile with confirmation of transmission by
sender’s machine, or by mail or Federal Express or similar expedited commercial
carrier, addressed to the recipient of the notice, postpaid and registered or
certified with return receipt requested (if by mail), or with all freight
charges prepaid (if by Federal Express or similar carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon confirmation of
transmission by sender’s machine in the case of a notice by facsimile, and, in
all other cases, upon the date of receipt or refusal, except that whenever under
this Agreement a notice is either received on a day which is not a Business Day
or is required to be delivered on or before a specific day which is not a
Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.

 

14

--------------------------------------------------------------------------------


 

(c)  All such notices shall be addressed,

 

if to Secured Party to:

 

c/o Senior Housing Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

Fax No. (617) 796-8349

 

if to any Subtenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

Fax No. (617) 796-8385

 

(d)  By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

 

Section 13.  Miscellaneous.

 

(a)                                 Each Subtenant agrees that its obligations
and the rights of the Secured Party hereunder and in respect of the Obligations
may be enforced by specific performance hereof and thereof and by temporary,
preliminary and/or final injunctive relief relating hereto and thereto, without
necessity for proof by the Secured Party or any holder of the Obligations that
it would otherwise suffer irreparable harm, and each Subtenant hereby consents
to the issuance of such specific and injunctive relief.

 

(b)                                 None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Subtenants and the Secured Party.  No
notice to or demand on any Subtenant in any case shall entitle any Subtenant to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Secured Party to any other or
further action in any circumstances without notice or demand.

 

(c)                                  The obligations of each Subtenant hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of Tenant; (ii) any exercise
or non-exercise, or any waiver of, any right, remedy, power or privilege under
or in respect of this Agreement, Lease No. 5 or any document or agreement
executed in connection herewith or therewith, the Obligations or any security
for any of the Obligations; or (iii) any amendment to or modification of any of
Lease No. 5 or any document or agreement executed in

 

15

--------------------------------------------------------------------------------


 

connection herewith or therewith, the Obligations or any security for any of the
Obligations; whether or not such Subtenant shall have notice or knowledge of any
of the foregoing.  The rights and remedies of the Secured Party herein provided
for are cumulative and not exclusive of any rights or remedies which the Secured
Party would otherwise have, including, without limitation, under Lease No. 5 or
any document or agreement executed in connection herewith or therewith.  This
Agreement is intended as a supplement for and is not intended to supersede in
any respect Lease No. 5 or any document or agreement executed in connection
herewith or therewith.

 

(d)                                 This Agreement shall be binding upon each
Subtenant and its successors and assigns and shall inure to the benefit of the
Secured Party, and its respective successors and assigns.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement.

 

(e)                                  The descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

(f)                                   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibitions or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(g)                                  This Agreement shall be interpreted,
construed, applied and enforced in accordance with the laws of the Commonwealth
of Massachusetts applicable to contracts between residents of Massachusetts
which are to be performed entirely within Massachusetts, regardless of (i) where
this Agreement is executed or delivered; or (ii) where any payment or other
performance required by this Agreement is made or required to be made; or
(iii) where any breach of any provision of this Agreement occurs, or any cause
of action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principle
place of business, or jurisdiction of organization or domestication of any
party; or (vi) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than the Commonwealth of Massachusetts; or
(vii) any combination of the foregoing.  Notwithstanding the foregoing, to the
extent that matters of title, or creation, perfection and priority of the
security interests created hereby, or procedural issues of foreclosures are
required to be governed by the laws of the state in which the Collateral, or
relevant part thereof, is located, the laws of such State shall apply.

 

Section 14.  NON-LIABILITY OF TRUSTEES.  THE DECLARATION OF TRUST ESTABLISHING
THE SECURED PARTY, DATED NOVEMBER 10, 2004, AS AMENDED AND SUPPLEMENTED, AS
FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND,
PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE SECURED
PARTY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, THE SECURED PARTY.  ALL PERSONS DEALING WITH
THE SECURED PARTY IN ANY WAY SHALL LOOK ONLY TO THE

 

16

--------------------------------------------------------------------------------


 

ASSETS OF THE SECURED PARTY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.

 

[Remainder of page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

 

SUBTENANTS:

 

 

 

FIVE STAR QUALITY CARE - OBX OPERATOR,
LLC, MORNINGSIDE OF CONCORD, LLC,
MORNINGSIDE OF GASTONIA, LLC,
MORNINGSIDE OF PARIS, LLC,
MORNINGSIDE OF RALEIGH, LLC, and
MORNINGSIDE OF WILLIAMSBURG, LLC

 

 

 

 

 

By:

 

 

 

Bruce J. Mackey Jr.

 

 

President of each of the foregoing entities

 

[SIGNATURE PAGE TO SUBTENANT SECURITY AGREEMENT (LEASE NO. 5)]

 

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

By:

 

 

 

David J. Hegarty

 

 

President

 

[SIGNATURE PAGE TO SUBTENANT SECURITY AGREEMENT (LEASE NO. 5)]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASES

 

1.                                      Sublease Agreement, dated June 29, 2016,
by and between Five Star Quality Care Trust, a Maryland statutory trust, as
sublandlord, and Five Star Quality Care - OBX Operator, LLC, a Maryland limited
liability company, as subtenant.

 

2.                                      Sublease Agreement, dated June 29, 2016,
by and between Five Star Quality Care Trust, a Maryland statutory trust, as
sublandlord, and Morningside of Concord, LLC, a Delaware limited liability
company, as subtenant.

 

3.                                      Sublease Agreement, dated June 29, 2016,
by and between Five Star Quality Care Trust, a Maryland statutory trust, as
sublandlord, and Morningside of Gastonia, LLC, a Delaware limited liability
company, as subtenant.

 

4.                                      Sublease Agreement, dated June 29, 2016,
by and between Five Star Quality Care Trust, a Maryland statutory trust, as
sublandlord, and Morningside of Paris, LLC, a Delaware limited liability
company, as subtenant.

 

5.                                      Sublease Agreement, dated June 29, 2016,
by and between Five Star Quality Care Trust, a Maryland statutory trust, as
sublandlord, and Morningside of Raleigh, LLC, a Delaware limited liability
company, as subtenant.

 

6.                                      Sublease Agreement, dated June 29, 2016,
by and between Five Star Quality Care Trust, a Maryland statutory trust, as
sublandlord, and Morningside of Williamsburg, LLC, a Delaware limited liability
company, as subtenant.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Subtenant Name, Organizational Structure &
Corporate Identification Number:

 

Chief Executive Office &
Principal Place of Business:

 

Other Names

 

 

 

 

 

Five Star Quality Care - OBX Operator, LLC, a Maryland limited liability company

No.  W12805008

 

400 Centre Street

Newton, MA 02458

 

None.

Morningside of Concord, LLC, a Delaware limited liability company

No.  3503097

 

400 Centre Street

Newton, MA 02458

 

None.

Morningside of Gastonia, LLC, a Delaware limited liability company

No.  3503114

 

400 Centre Street

Newton, MA 02458

 

None.

Morningside of Paris, LLC, a Delaware limited liability company

No.  2643609

 

400 Centre Street

Newton, MA 02458

 

None.

Morningside of Raleigh, LLC, a Delaware limited liability company

No.  3503099

 

400 Centre Street

Newton, MA 02458

 

None.

Morningside of Williamsburg, LLC, a Delaware limited liability company

No.  3503108

 

400 Centre Street

Newton, MA 02458

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Facilities

 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

NORTH CAROLINA:

 

MORNINGSIDE OF CONCORD

500 Penny Lane, N.E.

Concord, NC 280245

 

Morningside of Concord, LLC

 

 

 

 

 

 

 

MORNINGSIDE OF GASTONIA

2755 Union Road

Gastonia, NC 28054

 

Morningside of Gastonia, LLC

 

 

 

 

 

 

 

MORNINGSIDE OF RALEIGH

801 Dixie Trail

Raleigh, NC 27607

 

Morningside of Raleigh, LLC

 

 

 

 

 

SOUTH CAROLINA:

 

SWEETGRASS COURT

1010 Anna Knapp Boulevard

Mt. Pleasant, SC 29464

 

Five Star Quality Care – OBX Operator, LLC

 

 

 

 

 

 

 

SWEETGRASS VILLAGE

601 Mathis Ferry Road

Mt. Pleasant, SC 29464

 

Five Star Quality Care – OBX Operator, LLC

 

 

 

 

 

TENNESSEE:

 

MORNINGSIDE OF PARIS

350 Volunteer Drive

Paris, TN 38242

 

Morningside of Paris, LLC

 

 

 

 

 

VIRGINIA:

 

MORNINGSIDE OF WILLIAMSBURG

440 McLaws Circle

Williamsburg, VA 23185

 

Morningside of Williamsburg, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF POOLING AGREEMENT

 

Please refer to Exhibits 10.5 through 10.14 to this Current Report on Form 8-K.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF VILLA VALENCIA AMENDMENT

 

Please refer to Exhibit 99.1 to this Current Report on Form 8-K.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EXISTING LEASES

 

1.                                      Amended and Restated Master Lease
Agreement (Lease No. 1), dated as of August 4, 2009, as amended from time to
time, by and among MSD Pool 1 LLC, MSD Pool 2 LLC, SNH CHS Properties Trust,
SNH/LTA Properties GA LLC, SNH/LTA Properties Trust, SNH/LTA SE Wilson LLC, SNH
Somerford Properties Trust, SPTIHS Properties Trust and SPTMNR Properties Trust,
as “Landlord”, and Five Star Quality Care Trust, FVE SE Wilson LLC, Morningside
of Beaufort, LLC, Morningside of Bowling Green, LLC, Morningside of Camden, LLC,
Morningside of Cleveland, LLC, Morningside of Conyers, LLC, Morningside of
Cookeville, LLC, Morningside of Cullman, LLC, Morningside of Franklin, LLC,
Morningside of Gainesville, LLC, Morningside of Hartsville, LLC, Morningside of
Hopkinsville, Limited Partnership, Morningside of Jackson, LLC, Morningside of
Knoxville, LLC, Morningside of Lexington, LLC, Morningside of Macon, LLC,
Morningside of Madison, LLC, Morningside of Orangeburg, LLC, Morningside of
Paducah, LLC, Morningside of Seneca, L.P. and Morningside of Sheffield, LLC, as
“Tenant”.1

 

2.                                      Amended and Restated Master Lease
Agreement (Lease No. 2), dated as of August 4, 2009, as amended from time to
time, by and among CCC Financing I Trust, CCC Financing Limited, L.P., CCC
Investments I, L.L.C., CCC of Kentucky Trust, CCC Pueblo Norte Trust, CCC
Retirement Communities II, L.P., CCDE Senior Living LLC, CCOP Senior Living LLC,
Leisure Park Venture Limited Partnership, O.F.C. Corporation, SNH CHS Properties
Trust, SNH/LTA Properties GA LLC, SNH/LTA Properties Trust, SNH Somerford
Properties Trust, SPTIHS Properties Trust and SPTMNR Properties Trust, as
“Landlord”, and Five Star Quality Care Trust and FS Tenant Holding Company
Trust, as “Tenant”.

 

3.                                      Amended and Restated Master Lease
Agreement, dated as of August 4, 2009, as amended from time to time, by and
among Ellicott City Land I, LLC, SNH FM Financing LLC and SNH FM Financing
Trust, as “Landlord”, and FVE FM Financing, Inc., as “Tenant”.

 

4.                                      Amended and Restated Master Lease
Agreement (Lease No. 4), dated as of August 4, 2009, as amended from time to
time, by and among CCOP Senior Living LLC, SNH CHS Properties Trust, SNH/LTA
Properties GA LLC, SNH/LTA Properties Trust, SNH/LTA SE Home Place New Bern LLC,
SNH/LTA SE McCarthy New Bern LLC, SNH NS Properties Trust, SNH Somerford
Properties Trust and SPTIHS Properties Trust, as “Landlord”, and Five Star
Quality Care — NS Tenant, LLC, Five Star Quality Care Trust, FS Tenant Holding
Company Trust, FVE SE Home Place New Bern LLC and FVE SE McCarthy New Bern LLC,
as “Tenant”.

 

5.                                      Master Lease Agreement, dated as of
September 1, 2008, by and among SNH RMI Fox Ridge Manor Properties LLC, SNH RMI
Jefferson Manor Properties LLC, SNH RMI McKay Manor Properties LLC, SNH RMI
Northwood Manor Properties LLC, SNH RMI Oak Woods Manor Properties LLC, SNH RMI
Park Square Manor Properties LLC, SNH RMI Smith

 

--------------------------------------------------------------------------------

1  All of the individual MSD entities have merged into either MSD Pool 1 LLC or
MSD Pool 2 LLC.

 

--------------------------------------------------------------------------------


 

Farms Manor Properties LLC and SNH RMI Sycamore Manor Properties LLC, as
“Landlord”, and Five Star Quality Care — RMI, LLC, as “Tenant”.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

EXISTING POOLING AGREEMENTS

 

1.                                      Amended and Restated Pooling Agreement
No. 1 dated as of October 30, 2012 by and among FVE Managers and SNH SE Tenant
TRS, Inc., SNH SE Burlington Tenant LLC, SNH SE Kings Mtn Tenant LLC, SNH SE
Mooresville Tenant LLC, SNH SE Ashley River Tenant LLC, SNH SE N. Myrtle Beach
Tenant LLC, SNH SE Barrington Boynton Tenant LLC, SNH SE Holly Hill Tenant LLC,
SNH SE Habersham Savannah Tenant LLC, SNH CALI Tenant LLC, SNH BRFL Tenant LLC,
SNH CCMD Tenant LLC, SNH PLFL Tenant LLC, SNH Teaneck Tenant LLC, SNH SE Daniel
Island Tenant LLC and SNH SE SG Tenant LLC.

 

2.                                      Pooling Agreement No. 2 dated as of
October 30, 2012 by and among FVE Managers and SNH SE Tenant TRS, Inc., SNH SE
Daniel Island Tenant LLC and SNH SE SG Tenant LLC.

 

3.                                      Pooling Agreement No. 3 dated as of
October 30, 2012 by and between FVE Managers and SNH SE Tenant TRS, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FVE PROPERTIES

 

1.                                      Morningside of Concord

500 Penny Lane, N.E.

Concord, NC  28025

 

2.                                      Morningside of Gastonia

2755 Union Road

Gastonia, NC  28054

 

3.                                      Morningside of Raleigh

801 Dixie Trail

Raleigh, NC  27607

 

4.                                      Sweetgrass Court

1010 Anna Knapp Boulevard

Mt. Pleasant, SC  29464

 

5.                                      Sweetgrass Village

601 Mathis Ferry Road

Mt. Pleasant, SC  29464

 

6.                                      Morningside of Paris

350 Volunteer Drive

Paris, TN  38242

 

7.                                      Morningside of Williamsburg

440 McLaws Circle

Williamsburg, VA  23185

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

SUBTENANT AND SUBLEASES

 

Subtenant

 

Facility

 

 

 

Morningside of Concord, LLC

 

Morningside of Concord

500 Penny Lane, N.E.

Concord, NC 28025

Morningside of Gastonia, LLC

 

Morningside of Gastonia

2755 Union Road

Gastonia, NC 28054

Morningside of Raleigh, LLC

 

Morningside of Raleigh

801 Dixie Trail

Raleigh, NC 27607

Five Star Quality Care – OBX Operator, LLC

 

Sweetgrass Court

1010 Anna Knapp Boulevard

Mt. Pleasant, SC 29464

Five Star Quality Care – OBX Operator, LLC

 

Sweetgrass Village

601 Mathis Ferry Road

Mt. Pleasant, SC 29464

Morningside of Paris, LLC

 

Morningside of Paris

350 Volunteer Drive

Paris, TN 38242

Morningside of Williamsburg, LLC

 

Morningside of Williamsburg

440 McLaws Circle

Williamsburg, VA 23185

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

POOLING AGREEMENTS

 

[See attached chart.]

 

--------------------------------------------------------------------------------


 

[g141831kg19i001.gif]

 

--------------------------------------------------------------------------------


 

[g141831kg21i001.gif]

 

--------------------------------------------------------------------------------